Case 2:20-cr-00579-SVW Document 296 Filed 04/27/21 Page 1 of 41 Page ID #:2720



                                  UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                             WESTERN DIVISION


     UNITED STATES OF AMERICA                             CASE NO. 2:20-cr-579-SVW

           vs.                                            ORDER RE: MOTIONS TO SUPPRESS
                                                          [130], [135], [136], [146] FILED BY
     RICHARD AYVAZYAN, et al.                             DEFENDANTS RICHARD AYVAZYAN
                                                          AND MARIETTA TERABELIAN
                             Defendants.




        Before the Court are motions to suppress filed by Defendants Richard Ayvazyan and
 Marietta Terabelian (collectively “Defendants”). See Dkts. 130, 135, 136, 146. For the below
 reasons, Defendants’ motions to suppress the physical fruits of a Miranda violation are
 GRANTED IN PART. Defendants’ remaining motions are DENIED.

 I.       Factual and Procedural Background.1

         In June 2020, the Government began investigating a Los Angeles-based conspiracy
 involving fraudulent applications for forgivable loans authorized by the Coronavirus Aid, Relief,
 and Economic Security Act (“the CARES Act”). The Government determined that stolen, fake,
 and synthetic identities were used to obtain forgivable loans as part of the Paycheck Protection
 Program (“PPP”) and the Economic Injury Disaster Relief Program (“EIDL”). The false
 identities listed on the applications included, among others, “Iuliia Zhadko” and “Viktoria
 Kauichko.” The Government alleges that Defendants used those identities, and others, to obtain
 forgivable loans. Defendants then allegedly used the funds to purchase real estate, luxury home
 furnishings, precious metals, and jewelry.

         On October 19, 2020, Defendants were returning to Los Angeles from a vacation in
 Turks and Caicos. Their journey included a flight from Turks and Caicos to Miami, Florida.
 Justin Palmerton—an FBI agent in Los Angeles who was investigating the above described
 conspiracy—had previously received notice about Defendants’ flight to Miami. He contacted


 1
   The facts stated in this section are sourced from the criminal complaint, the affidavit in support of the warrant to
 search Defendants’ home, and the parties’ briefs in support of the instant motions. The Court recites limited facts in
 order to provide a broad overview of the events and allegations at issue; nothing in this section should be construed
 as a factual finding by the Court. More specific facts that are relevant to the Court’s analysis are included
 throughout the order.

                                                           1
Case 2:20-cr-00579-SVW Document 296 Filed 04/27/21 Page 2 of 41 Page ID #:2721




 the Miami-based Joint Terrorism Task Force and requested that customs agents conduct a
 secondary screening of Defendants upon their arrival at the Miami airport. In doing so, he
 provided some details of his investigation and identified several questions that he wanted
 customs officials to ask Defendants.

         At around 3:30 p.m. on October 19, 2020, Defendants arrived at the Miami airport and
 were referred by customs officials for a secondary screening. Defendants were then detained
 until approximately 1:45 a.m., when they were informed that they were being arrested. Between
 3:30 p.m. on October 19, 2020 and 1:45 a.m. on October 20, 2020, customs agents interviewed
 Defendants multiple times and searched Defendants’ luggage, wallets, and cell phones. Those
 searches yielded the following evidence:

           a credit card in the name of “Viktoria Kauichko,” contained in Terabelian’s wallet;

           credit cards belonging to “Viktoria Kauichko” and “Iuliia Zhadko,” contained in
            Ayvazyan’s luggage; and

           photographs on Defendants’ cell phones of (1) a driver’s license in the name of “Iuliia
            Zhadko” that listed Defendants’ home address, (2) a social security card in Zhadko’s
            name, and (3) numerous other credit cards and driver’s licenses in various names.

 Later in the day on October 20, 2020, the Government filed criminal complaints alleging that
 Defendants conspired with others to commit bank and wire fraud.

         On November 3, 2020, the Government applied for a warrant to search Defendants’ home
 in Tarzana, California. The Government sought evidence of the fraudulent loan applications and
 the proceeds of fraudulently obtained loans, including but not limited to records related to the
 businesses and individuals that applied for loans, records concerning the creation or use of false
 identities, and jewelry, precious metals, and cash. A magistrate judge approved the application
 and issued the warrant.

         Agents executed the search on November 5, 2020. During the search, agents seized a
 variety of items, including financial records, jewelry, gold coins, and a grocery bag containing
 nearly $450,000 of cash. Agents also seized a cell phone that contained digital photographs of
 credit cards belonging to “Iuliia Zhadko” and “Viktoria Kauichko.”

        On November 17, 2020, Defendants were indicted on a variety of charges including
 conspiracy to commit bank and wire fraud. On March 9, 2021, the Government filed its first
 superseding indictment, which alleges that Defendants received over $18 million in fraudulently
 obtained PPP and EIDL funds.


                                                 2
Case 2:20-cr-00579-SVW Document 296 Filed 04/27/21 Page 3 of 41 Page ID #:2722




       Also in early March, 2021, Defendants filed the instant motions to suppress. Defendants’
 motions are as follows:

               Dkt. 130: a joint motion to suppress evidence seized at the Miami airport on the
                grounds that the customs agents’ warrantless search violated the Fourth Amendment;2

               Dkts. 135 and 136: separately filed motions to suppress evidence seized and
                statements made at Miami airport on the grounds that customs agents violated
                Defendants’ Miranda rights;3 and

               Dkt. 146: a joint motion to suppress evidence seized during the search of Defendants’
                home on the grounds that the warrant was overbroad and lacked particularity.

 After briefing, the Court took the motions under submission.

 II.        Defendants’ Motion to Suppress Evidence Seized at the Miami Airport on Fourth
            Amendment Grounds is Denied.

       Defendants move this Court to suppress evidence seized at the Miami airport on the
 grounds that the customs agents’ warrantless search violated the Fourth Amendment. Dkt. 130.

          The Court reviewed the parties’ briefs and exhaustively researched the relevant
 authorities. Having done so, the Court concludes that resolution of Defendants’ motion turns on
 whether the Court must apply Ninth Circuit law or Eleventh Circuit law.4 After explaining why
 that is the case, the Court will then explain why Eleventh Circuit law applies and requires denial
 of Defendants’ motion.




 2
     Although the motion was filed by Ayvazyan, see Dkt. 130, Terabelian joined Ayvazyan’s motion, see Dkt. 153.
 3
   Defendant Ayvazyan also asserts that customs agents violated his Sixth Amendment rights. See Dkt. 135 at 11
 (“The Evidence Collected from Ayvazyan During the Miami Detention Should Be Suppressed Under the Fifth and
 Sixth Amendments.”). However, nowhere in his papers does Ayvazyan provide support for the premise that the
 Sixth Amendment right to counsel had attached, or that Defendants’ detention at Miami airport was a critical stage
 at which the Sixth Amendment right to counsel applies. See United States v. Leonti, 326 F.3d 1111, 1116 (9th Cir.
 2003). To the extent Ayvazyan argues that the Sixth Amendment right had attached because the FBI was in the
 process of filing a criminal complaint against him, the Court rejects that argument. The Ninth Circuit has expressly
 held that, for the purpose of federal criminal prosecutions, the Sixth Amendment right to counsel does not attach
 upon the filing of a criminal complaint by the FBI. See United States v. Pace, 833 F.2d 1307, 1312 & n.3 (9th Cir.
 1987). Accordingly, Ayvazyan’s Sixth Amendment motion is denied.
 4
   The airport search here occurred in Miami, which is located in the Eleventh Circuit. However, the search was
 instigated by an officer in the Ninth Circuit—i.e., Agent Palmerton, an FBI agent based out of the Los Angeles Field
 Office.

                                                          3
Case 2:20-cr-00579-SVW Document 296 Filed 04/27/21 Page 4 of 41 Page ID #:2723




          A.       The Resolution of Defendants’ Motion Turns on Whether Ninth Circuit Law
                   or Eleventh Circuit Law Applies.

         The Fourth Amendment protects “[t]he right of the people to be secure in their persons,
 houses, papers, and effects, against unreasonable searches and seizures.” U.S. Const. amend. IV.
 Generally, police must obtain a warrant issued by a judicial officer before conducting a search.
 That warrant must be based “upon probable cause, supported by Oath or affirmation, and
 particularly describ[e] the place to be searched, and the persons or things to be seized.” Id.
 There are only a handful of “specifically established and well-delineated exceptions” to the
 warrant requirement. Katz v. United States, 389 U.S. 347, 357 (1967).

        One of those exceptions is for searches conducted at the nation’s border. There, “[t]he
 Government's interest in preventing the entry of unwanted persons and effects is at its zenith.”
 United States v. Flores–Montano, 541 U.S. 149, 152 (2004). “Border searches are generally
 deemed ‘reasonable simply by virtue of the fact that they occur at the border.’” United States v.
 Cotterman, 709 F.3d 952, 960 (9th Cir. 2013) (quoting United States v. Ramsey, 431 U.S. 606,
 616 (1977)). “This does not mean, however, that at the border ‘anything goes.’” Id. (quoting
 United States v. Seljan, 547 F.3d 993, 1000 (9th Cir. 2008) (en banc)).

        Indeed, under Ninth Circuit law, the search at issue falls outside the scope of the border
 search exception. In the Ninth Circuit, “[a] border search must be conducted to enforce
 importation laws, and not for general law enforcement purposes.” United States v. Cano, 934
 F.3d 1002, 1013 (9th Cir. 2019) (internal quotations and citations omitted). The Cano Court
 elaborated as follows:

          [B]order officials have no general authority to search for crime. . . . So, for example, if
          U.S. officials reasonably suspect that a person who has presented himself at the border
          may be engaged in price fixing, see 15 U.S.C. § 1, they may not conduct a forensic search
          of his phone or laptop. Evidence of price fixing—texts or emails, for example—is not
          itself contraband whose importation is prohibited by law. Such emails may be evidence
          of a crime, but they are not contraband, and there is no law prohibiting the importation of
          mere evidence of crime.5

 5
   There appears to be a circuit split on the scope of the border search exception. The First Circuit expressly rejected
 the Cano Court’s position, and the Second Circuit has done so implicitly. See Alasaad v. Mayorkas, 988 F.3d 8, 20–
 21 (1st Cir. 2021) (“We cannot agree with [Cano’s] narrow view of the border search exception because Cano fails
 to appreciate the full range of justifications for the border search exception beyond the prevention of contraband
 itself entering the country.”); United States v. Levy, 803 F.3d 120, 123 (2d Cir. 2015) (“Whether a Customs
 official’s reasonable suspicion arises entirely from her own investigation or is prompted by another federal agency is
 irrelevant to the validity of a border search, which we have held ‘does not depend on whether it is prompted by a
 criminal investigative motive.’”) (internal citations omitted). By contrast, the Fourth Circuit recently narrowed the
 scope of the border search exception in a manner similar to the Ninth Circuit. See United States v. Aigbekaen, 943
 F.3d 713, 721 (4th Cir. 2019) (noting that agents “must have individualized suspicion of an offense that bears some

                                                           4
Case 2:20-cr-00579-SVW Document 296 Filed 04/27/21 Page 5 of 41 Page ID #:2724




 Id. at 1017. To determine whether a search was conducted for general law enforcement
 purposes, courts must conduct an objective inquiry. See id. at 1016 n.9.

         Here, in light of an objective analysis of the record, the Court finds that the border search
 at the Miami airport was conducted for a “general law enforcement purpose” because it was
 conducted to assist Los Angeles agents in their investigation of Defendants’ alleged PPP loan
 fraud. Agent Palmerton contacted the Joint Terrorism Task Force—not customs agents who
 search for contraband—and requested a secondary screening of Defendants. See Dkt. 133, Ex. 6.
 Palmerton described the details of his investigation as follows:

          Case Summary: LA [Field Office] is investigating a PPP fraud ring that has fraudulently
          obtained PPP and SBA loans in excess of $20 million. The funds were primarily used for
          the purchase of residences, jewelry, diamonds and gold bullion. The majority of the
          loans were obtained through the use of stolen/synthetic identities and businesses.
          Marietta Terabelian was the recipient of approximately $565,000 in PPP funds that were
          used for the purchase of a house in LA and was previously indicted for mortgage fraud in
          2012.

 See id. Palmerton also identified several questions that he wanted customs officials to ask
 Defendants, none of which are directly related to contraband. See id. In response, the Miami-
 based FBI agent copied a customs official and described the request as follows: “Carlos – please
 [see] below request for secondary. It’s a PPP related fraud.” Id. (emphasis added).

         Paperwork completed by customs officials also supports a finding that the border search
 was conducted for a general law enforcement purpose. For example, an incident report identifies
 the following topic: “USCS/ FBI SUBJECTS OF INTEREST /FRAUD.” See Dkt. 133, Ex. 17.
 That same report describes Ayvazyan as a “Subject of interest for FBI.” Id. Another report
 states that the search and detention occurred “for purposes of national security,” Dkt. 133, Ex. 7,
 and a different report describes the “Reason for Search” as “National Security Concern,” Dkt.
 133, Ex. 18. Yet, there is no evidence in the record that either Ayvazyan or Terabelian presented
 any national security concerns. This raises the inference that “national security concerns” were
 merely a pretext for the actual purpose of the search: investigating the alleged PPP loan fraud.

        There is also evidence that Palmerton was communicating with customs agents
 throughout the detention. For example, Palmerton testified at Defendants’ detention hearing that
 he spoke with customs agents about three hours after Defendants were detained. See Oct. 22,
 2020 Detention Hearing Tr. at 20, United States v. Ayvazyan, No. 20-mj-3857, Dkt. 17 (S.D. Fla.



 nexus to the border search exception’s purposes of protecting national security, collecting duties, blocking the entry
 of unwanted persons, or disrupting efforts to export or import contraband.”).

                                                           5
Case 2:20-cr-00579-SVW Document 296 Filed 04/27/21 Page 6 of 41 Page ID #:2725




 Nov. 13, 2020). Palmerton also emailed customs agents during Defendants’ detention to “check
 in” and offer assistance. See Dkt. 133, Ex. 6.

         Under these circumstances, the record as a whole establishes that the border search was
 executed for general law enforcement purposes—i.e., to assist the LA Field Office in its
 investigation of Defendants’ alleged PPP loan fraud.6 Accordingly, if Ninth Circuit law applies,
 the search of Defendants’ luggage and devices was unlawful.7 See Cano, 934 F.3d at 1013.

        However, if Eleventh Circuit law applies, the search was lawful. In the Eleventh Circuit,
 border searches of property are reasonable without any level of suspicion. See United States v.
 Touset, 890 F.3d 1227, 1232, 1237 (11th Cir. 2018). This includes searching a traveler’s
 luggage, see id. at 1232, and forensic and manual searches of electronic devices, see id. at 1233.

         Here, the only evidence that Defendants move to suppress in the instant motion resulted
 from a border search for property as governed by Eleventh Circuit law. Specifically, Miami
 customs agents searched Defendants’ luggage and their cell phones. It does not matter whether
 the cell phone search was a “manual” search or a “forensic” search because, in the Eleventh
 Circuit, both are searches of property and neither requires any level of suspicion. See id.

         In a single footnote, Defendants argue that the Miami airport search was not permissible
 under Eleventh Circuit law. Specifically, Defendants suggest that Touset permits forensic
 searches of electronic devices without suspicion only if agents are “searching for child
 pornography, i.e., actual digital contraband rather than evidence of an intent based crime.” Dkt.
 208 at 15 n.19.

        Defendants are incorrect. Nowhere in Touset did the Eleventh Circuit limit its holding to
 searches of electronic devices for child pornography.8 Nor did the court limit its holding to

 6
   The Government argues that the purpose of the search was to search for contraband and, specifically, fake IDs.
 The Government relies solely on a single sentence in Palmerton’s email to Miami agents in which Palmerton notes
 that Defendants “may have been transporting fake id’s, gold or large amounts of cash.” Dkt. 133, Ex. 6. Aside from
 this single reference in a single email, the Government does not identify any evidence supporting its position.
 Indeed, an objective inquiry into the record establishes that the purpose of the search was general law enforcement
 and, specifically, assisting the LA Field Office in its investigation of Defendants’ alleged loan fraud.
 7
  Because an objective inquiry establishes that the search was conducted for general law enforcement purposes, the
 Court need not address the parties’ dispute regarding whether fake (or synthetic) third-party access devices—or
 images of those devices—constitute “contraband” for the purposes of the border search exception.
 8
   The Touset Court did note that “child pornography, no less than drugs or other kinds of contraband, is prohibited
 from entering the country, and the government interest in stopping contraband at the border does not depend on
 whether child pornography takes the form of digital files or physical photographs.” 890 F.3d at 1235. The court
 further explained that, “if we were to require reasonable suspicion for searches of electronic devices, we would
 create special protection for the property most often used to store and disseminate child pornography.” Id. In doing
 so, the court was merely explaining some of the policy interests at stake in their decision. Nothing about this

                                                          6
Case 2:20-cr-00579-SVW Document 296 Filed 04/27/21 Page 7 of 41 Page ID #:2726




 searches of electronic devices for “digital contraband.” Rather, the court clearly stated that “the
 Fourth Amendment does not require any suspicion for forensic searches of electronic devices at
 the border.” Touset, 890 F.3d at 1231; see also id. at 1233 (“We see no reason why the Fourth
 Amendment would require suspicion for a forensic search of an electronic device when it
 imposes no such requirement for a search of other personal property.”); id. at 1234 (“[A] forensic
 search of an electronic device is a search of property. And our precedents do not require
 suspicion for intrusive searches of any property at the border.”); id. at 1229 (“[N]o suspicion is
 necessary to search electronic devices at the border.”). And district courts in the Eleventh
 Circuit have applied Touset to border searches of electronic devices even though agents were not
 searching for child pornography or “digital contraband.” See, e.g., United States v. Haynes, 2020
 WL 109061, at *2 (S.D. Fla. Jan. 9, 2020) (applying Touset to search of cell phone for evidence
 related to firearms offenses).

         Defendants’ position is also undermined by the second portion of the Touset opinion. In
 that section the court found that, even if a forensic search of the defendant’s electronic device
 required reasonable suspicion, the record supported a finding of reasonable suspicion. In doing
 so, the court did not apply the standard Defendants suggest—i.e., the court did not analyze
 whether agents had reasonable suspicion of contraband. Rather, the standard applied by the
 court was broader: “Reasonable suspicion must be based upon a ‘particularized and objective
 basis for suspecting the particular person of criminal activity.’” Touset, 890 F.3d at 1237
 (quoting Denson v. United States, 574 F.3d 1318, 1339 (11th Cir. 2009)) (emphasis added).

         Accordingly, Defendants’ motion turns on the governing law. If Ninth Circuit law
 applies, Defendants’ motion must be granted. However, if Eleventh Circuit law applies,
 Defendants’ motion must be denied.

          The Court now turns to determining which law applies.

          B.       Eleventh Circuit Law Applies and Requires Denial of Defendants’ Motion.

         The parties’ briefing on this issue is limited. The Government argues that the good faith
 exception announced in Davis v. United States—which held that “searches conducted in
 objectively reasonable reliance on binding appellate precedent are not subject to the exclusionary
 rule,” 564 U.S. 229, 232 (2011)—applies here and prohibits exclusion of the evidence, see Dkt.
 152 at 13–16. However, the Government also relies on case law that frames the issue not as an
 exception to the exclusionary rule but, rather, as a choice-of-law inquiry—i.e., the threshold
 question of the search’s legality should be answered based on Eleventh Circuit law. See id.


 language suggests that border searches are limited to those particular policy interests and cannot be used to promote
 other policy interests (e.g., investigating criminal activity).


                                                           7
Case 2:20-cr-00579-SVW Document 296 Filed 04/27/21 Page 8 of 41 Page ID #:2727




        Defendants cite to minimal authority and instead argue that, because a California-based
 agent and California-based prosecution team instigated the search, Ninth Circuit law should
 apply. Dkt. 208 at 14–16.

         The Court researched this issue extensively and found no cases directly on point.
 Although some cases involve out-of-circuit searches based on information provided by forum
 agents to out-of-circuit agents,9 none of those cases present the situation here: a forum agent who
 directed an out-of-circuit search that is unlawful if the forum’s law applies but lawful if the law
 of the situs of the search applies.

         Given the absence of controlling authority, the Court looked to a variety of doctrines for
 guidance. These include (1) choice-of-law, (2) the Davis good faith exception, and (3) joint
 venture. As explained below, although none of these three doctrines are directly on point, the
 guiding principles in each of them all point to the same result: Eleventh Circuit law applies in
 this particular case.

                   1.        A Choice-of-Law Approach Suggests Eleventh Circuit Law Applies.

         Nearly all of the district courts confronted with a similar issue—i.e., what law applies to a
 motion to suppress the fruits of an out-of-circuit search—have found that the search should be
 governed by the law of the place where the search occurred. See, e.g., United States v. Restrepo,
 890 F. Supp. 180, 191 (E.D.N.Y. 1995) (Weinstein, J.); United States v. Longo, 70 F. Supp. 2d
 225, 261 (W.D.N.Y. 1999); United States v. Ozuna, 129 F. Supp. 2d 1345, 1354–55 (S.D. Fla.
 2001), aff’d, 48 F. App’x 739 (11th Cir. 2002); United States v. Barragan, 589 F. Supp. 2d 1012,
 1015 (S.D. Ind. 2008); United States v. Gerena, 667 F. Supp. 911, 918 (D. Conn. 1987); United
 States v. Gates, 2008 WL 5382285, at *7 (D. Me. Dec. 19, 2008), aff’d, 709 F.3d 58 (1st Cir.
 2013); United States v. Kennedy, 2014 WL 6090409, at *5 (W.D. Pa. Nov. 13, 2014).

         The Restrepo Court’s explanation of why courts should apply the law of the place where
 the search occurred is instructive as applied here:

          The [Miami] officers should have been able to rely on their understanding of the law in
          the [Eleventh] Circuit and could not have been expected to know the law in circuits other
          than the one in which they were operating. Consequently, suppression of evidence

 9
   See, e.g., United States v. Abbouchi, 502 F.3d 850, 855 (9th Cir. 2007) (Ninth Circuit prosecution relying on
 evidence seized in Sixth Circuit); United States v. Levy, 803 F.3d 120, 123 (2d Cir. 2015) (Second Circuit
 prosecution relying on evidence seized in Eleventh Circuit); United States v. Irving, 452 F.3d 110, 124 (2d Cir.
 2006) (Second Circuit prosecution relying on evidence seized in Fifth Circuit). None of the courts in these three
 cases addressed the issue of which circuit’s law should apply in evaluating the lawfulness of the search. This Court
 will not speculate as to why those courts did not address the issue. However, the Court notes that it reviewed the
 parties’ briefs in each of the cases, and none of the parties raised the issue or indicated that the law differed across
 the relevant circuits.

                                                            8
Case 2:20-cr-00579-SVW Document 296 Filed 04/27/21 Page 9 of 41 Page ID #:2728




         inadmissible in this circuit but admissible in the [Eleventh] Circuit would not deter
         misconduct of officers based in [Miami]; rather, it would penalize officers’ good faith
         efforts to comply with the law. Correlatively, suppressing evidence in this Circuit based
         on its illegality in the [Eleventh] Circuit, irrespective of its admissibility in this circuit,
         makes sense since it ensures that the proper level of deterrence is maintained in the locale
         where the violation occurred.

 890 F. Supp. at 191 (Weinstein, J.) (alteration in original). The Court finds this reasoning
 persuasive. Indeed, “law enforcement officials conform their conduct to comply with the
 requirements established by the courts which exercise supervisory authority over their
 surveillance activities,” and a “standard that would force an official to predict a possible future
 forum (as well as the laws peculiar to that forum) invites confusion and might lead to error and
 frustration . . . .” Gerena, 667 F. Supp. at 918.

        One potential distinction between the above-cited cases and the instant case is that the
 former mostly involve a search conducted by officers acting independently, whereas the instant
 case involves forum agents directing the out-of-circuit officers to engage in the challenged
 search and seizure. This potentially requires evaluating the deterrent effect of suppression on
 two sets of officers: first, the out-of-circuit agents who conducted the search, and second, the
 forum agents who instigated the search.

         However, one of the above cases does in fact parallel the structure of the instant case.
 See Longo, 70 F. Supp. 2d at 245–47, 261 (applying Sixth Circuit law where FBI agents in
 Second Circuit directed agents in Sixth Circuit to execute search). Moreover, as discussed
 below, there is no factual or legal support for the premise that deterrence is warranted here. See
 infra at 12–14.

         Accordingly, the choice-of-law approach suggests that Eleventh Circuit law should apply
 here.

                2.      The Davis Good Faith Exception Suggests Eleventh Circuit Law
                        Applies.

         In Davis, the Supreme Court held that the exclusionary rule does not apply when the
 police conduct a search in objectively reasonable reliance on binding circuit precedent. See 564
 U.S. at 232. Applying that reasoning here, the Government argues that, because the search
 occurred in the Eleventh Circuit and was executed by agents who operate in the Eleventh Circuit,
 Eleventh Circuit law applies. See Dkt. 152 at 13–16.




                                                    9
Case 2:20-cr-00579-SVW Document 296 Filed 04/27/21 Page 10 of 41 Page ID #:2729




         At the outset, the Court notes that the Davis good faith exception is not precisely on
 point. First, Davis involved reliance on circuit precedent that was binding at the time of the
 search but was later overruled or undermined by higher authority. See 564 U.S. at 236; see also
 United States v. Thomas, 726 F.3d 1086, 1095 (9th Cir. 2013) (“Because LeBlanc acted in
 accord with then-binding precedent, the marijuana seized is not subject to exclusion on the basis
 of an unconstitutional trespass or physical intrusion.”) (emphasis added). Here, that is not the
 case. Touset remains binding in the Eleventh Circuit; the only question is whether or not it
 applies.

          Second, Davis is an exception to the exclusionary rule, not the warrant requirement. See
 id. (affirming Eleventh Circuit and noting that Eleventh Circuit viewed the constitutional
 violation as a “separate issue” from whether the violation warranted suppression). In other
 words, Davis only comes into play if a court first finds that a search was unlawful. Here, by
 contrast, the question is whether the search itself was lawful. Eleventh Circuit law establishes
 that it was; Ninth Circuit law says otherwise.

         Nevertheless, the principles articulated by the Supreme Court in Davis support a finding
 that the challenged search should be evaluated based on Eleventh Circuit law. In explaining its
 decision in Davis, the Supreme Court stated as follows:

        [L]aw enforcement officers will take care to learn “what is required of them” under
        Fourth Amendment precedent and will conform their conduct to these rules. . . . But by
        the same token, when binding appellate precedent specifically authorizes a particular
        police practice, well-trained officers will and should use that tool to fulfill their crime-
        detection and public-safety responsibilities. An officer who conducts a search in reliance
        on binding appellate precedent does no more than “‘ac[t] as a reasonable officer would
        and should act’” under the circumstances.

 Id. at 241 (citations omitted). This is similar to the reasoning applied in the above-cited district
 courts that applied the choice-of-law approach. See, e.g., Gerena, 667 F. Supp. at 918 (“[L]aw
 enforcement officials conform their conduct to comply with the requirements established by the
 courts which exercise supervisory authority over their surveillance activities.”); Restrepo, 890
 F.Supp. at 191 (“[S]uppression of evidence inadmissible in this circuit but admissible in the
 [Eleventh] Circuit would not deter misconduct of officers based in [Miami]; rather, it would
 penalize officers’ good faith efforts to comply with the law.”) (alteration in original).

        Accordingly, the Davis good faith exception suggests that Eleventh Circuit law should
 apply here.




                                                  10
Case 2:20-cr-00579-SVW Document 296 Filed 04/27/21 Page 11 of 41 Page ID #:2730




                3.      Joint-Venture Case Law Suggests Eleventh Circuit Law
                        Applies.

         The final area of law the Court looked to for guidance involves cases where United States
 agents engaged in a joint investigation with officials in foreign jurisdictions. Generally
 speaking, “[F]ourth [A]mendment principles do not apply to searches by foreign authorities in
 their own countries, even if the targets of the search are American.” United States v. Peterson,
 812 F.2d 486, 490 (9th Cir. 1987) (Kennedy, J.). However, such principles do come into play if
 “United States agents’ participation in the investigation is so substantial that the action is a joint
 venture between United States and foreign officials.” Id.

         Yet, even when a search qualifies as a “joint venture,” courts do not evaluate the
 lawfulness of the search based on American law. Instead, courts apply the law of the foreign
 jurisdiction—i.e., the law of the situs of the search. See id. (“[T]he law of the foreign country
 must be consulted at the outset as part of the determination whether or not the search was
 reasonable.”); see also United States v. Barona, 56 F.3d 1087, 1094 (9th Cir. 1995) (“Because
 there was a joint venture, we must decide whether the search was reasonable. In determining
 whether the search was reasonable, we must first consult the law of the relevant foreign
 countries.”).

         Indeed, the Ninth Circuit in Barona expressly rejected the dissenting judge’s contention
 that legal requirements beyond those imposed in the foreign jurisdiction—e.g., the American
 requirement of probable cause—are relevant to the joint venture inquiry. See id. at 1092 n.1
 (rejecting argument that “there is some additional requirement, such as ‘probable cause,’ that
 must be satisfied” and noting that “compliance with foreign law alone determines whether the
 search violated the Fourth Amendment”).

         Of course, the joint venture doctrine is not on point for the obvious reason that the search
 at issue here did not occur in a foreign jurisdiction. Nevertheless, the focus on foreign
 jurisdictions’ law in Peterson and Barona further suggests that, when evaluating searches that
 occurred outside of this circuit’s jurisdiction, the governing law should be the law of the situs of
 the search. Here, that is Eleventh Circuit law.

                4.      Under the Circumstances of this Case, Eleventh Circuit Law Applies.

        The cases applying the above doctrines all share a common thread: the lawfulness of the
 search was governed by the law of the place where the search occurred. That makes sense. As
 the above cases demonstrate, an officer who directs a search authorized by the law where the
 search occurs “does no more than ‘ac[t] as a reasonable officer would and should act’ under the
 circumstances.” Davis, 564 U.S. at 241.


                                                  11
Case 2:20-cr-00579-SVW Document 296 Filed 04/27/21 Page 12 of 41 Page ID #:2731




         Defendants argue that applying Eleventh Circuit law here would allow federal agents to
 “delegate unconstitutional misconduct by finding a jurisdiction with favorable case law and
 drafting a new team member to do its dirty work.” Dkt. 208 at 15. Defendants essentially argue
 that the Court should deter Ninth Circuit agents from directing out-of-circuit searches that are
 legal at the situs of the search but illegal in the Ninth Circuit.

         The Court declines to do so. First, the Court is not aware of any authority—case law,
 statutes, treatises, or otherwise—that suggests forum agents cannot direct an out-of-circuit search
 that complies with the law of the situs of the search. To the contrary, the three doctrines
 discussed above all suggest that forum agents can and should rely on the law of the situs of the
 search when directing an out-of-circuit search.

         Moreover, Defendants’ position “would penalize officers’ good faith efforts to comply
 with the law.” Restrepo, 890 F. Supp. at 191. It would also inhibit “[o]fficial interagency
 collaboration [] at the border, [which] is to be commended, not condemned.” Levy, 803 F.3d at
 123 (alteration added). Indeed, under these facts, Defendants’ rule would impose Ninth Circuit
 law in Miami—a jurisdiction governed by the Eleventh Circuit—and it would require Miami-
 based officers to familiarize themselves with Ninth Circuit law before collaborating with Ninth
 Circuit agents.

        Second, Defendants’ argument is undermined by the Supreme Court’s discussion in
 Davis regarding the circumstances warranting deterrence. The Supreme Court explained as
 follows:

        [T]he deterrence benefits of exclusion vary with the culpability of the law enforcement
        conduct at issue. When the police exhibit deliberate, reckless, or grossly negligent
        disregard for Fourth Amendment rights, the deterrent value of exclusion is strong and
        tends to outweigh the resulting costs. But when the police act with an objectively
        reasonable good-faith belief that their conduct is lawful, or when their conduct involves
        only simple, isolated negligence, the deterrence rationale loses much of its force, and
        exclusion cannot pay its way.

 Davis, 564 U.S. at 238 (cleaned up); see also Herring v. United States, 555 U.S. 135, 144 (2009)
 (“To trigger the exclusionary rule, police conduct must be sufficiently deliberate that exclusion
 can meaningfully deter it, and sufficiently culpable that such deterrence is worth the price paid
 by the justice system.”).

        Applying those principles to the unique circumstances before the Court, deterrence is not
 warranted merely because the Miami airport search violated Ninth Circuit law. Such a result
 would ignore the obvious fact that the search occurred in the Eleventh Circuit and all agents


                                                 12
Case 2:20-cr-00579-SVW Document 296 Filed 04/27/21 Page 13 of 41 Page ID #:2732




 involved fully complied with Eleventh Circuit law. It would also ignore the absence of authority
 prohibiting forum agents from directing out-of-circuit searches that comply with the law of the
 situs of the search, and the three doctrines discussed above which raise the inference that forum
 agents can, in fact, do that.

        Rather, deterrence is only warranted in these particular circumstances if forum agents
 exhibited deliberate, reckless, or grossly negligent disregard for Fourth Amendment rights. See
 id. Defendants seem to suggest that occurred. Specifically, they accuse Agent Palmerton of
 “finding a jurisdiction with favorable case law” and “forum shopping in order to evade Fourth
 Amendment precedent.” Id.

        Defendants are incorrect. Even if the record established that Agent Palmerton knew the
 search he directed would be unlawful in the Ninth Circuit,10 Defendants’ argument would fail
 because the record does not support a finding that Agent Palmerton recklessly or deliberately
 disregarded Defendants’ Fourth Amendment rights by “forum shopping.”

        Borrowing from the civil context, “forum shopping” is the “practice of choosing the most
 favorable jurisdiction or court in which a claim might be heard.” R.R. St. & Co. Inc. v. Transp.
 Ins. Co., 656 F.3d 966, 981 (9th Cir. 2011) (citing Black’s Law Dictionary 726 (9th ed. 2009))
 (emphasis added). The accusation of “forum shopping” suggests that the “shopper”—here,
 Agent Palmerton—actively decided where the search would occur or, at least, had options to
 choose from.

        That is not the case here. Nothing suggests Agent Palmerton controlled the location of
 the border search. For example, there is no indication that Agent Palmerton manipulated
 Defendants’ travel plans and diverted them to the Eleventh Circuit. Nor did Agent Palmerton
 otherwise induce Defendants to enter the country through the Eleventh Circuit by, for example,
 using an undercover agent to encourage Defendants to travel to a border in the Eleventh Circuit.

         Rather, the record establishes that Defendants voluntarily entered the country through a
 port of entry where officers are authorized to conduct the search that Defendants were subjected
 to. Agent Palmerton then alerted customs agents and directed them to conduct a secondary


 10
   Agent Palmerton’s knowledge would be of little relevance to the inquiry because “Fourth Amendment
 reasonableness ‘is predominantly an objective inquiry.’” Ashcroft v. al-Kidd, 563 U.S. 731, 736 (2011). Indeed, in
 Cano, the court noted that “the mere fact that [the officers] subjectively hoped to find ‘investigative leads’
 pertaining to the seized shipment of cocaine does not render their searches . . . beyond the border search exception.”
 934 F.3d at 1017. Similarly, here, it is of little import if Agent Palmerton subjectively understood that the search he
 directed would be unlawful in the Ninth Circuit but lawful in the Eleventh Circuit. Rather, the inquiry is whether
 “the circumstances, viewed objectively, justify the challenged action.” al-Kidd, 563 U.S. at 736. For the reasons
 discussed above, see supra at 7–12, it was objectively reasonable for Agent Palmerton to direct out-of-circuit agents
 to conduct a search that was lawful at the situs of the search.

                                                           13
Case 2:20-cr-00579-SVW Document 296 Filed 04/27/21 Page 14 of 41 Page ID #:2733




 screening that complied with the law of the situs of the search. In sum, there is no “forum
 shopping” to deter here because no forum shopping occurred.

                                                       ***

        For the foregoing reasons, Defendants’ motion to suppress must turn on Eleventh Circuit
 law. That is true whether the Court applies a choice-of-law lens and evaluates the threshold
 question of lawfulness based on Eleventh Circuit law, see Restrepo, 890 F. Supp. at 191, or if the
 Court considers the issue through the lens of the Davis good faith exception, see 564 U.S. at
 238–41. Either way, the result is the same: Eleventh Circuit law requires the denial of
 Defendants’ motion to suppress.

        Accordingly, Defendants’ motion to suppress evidence seized at the Miami airport on
 Fourth Amendment grounds is denied.

 III.    Defendants’ Motion to Suppress the Physical Fruits of a Miranda Violation is
         Granted in Part.

        Defendants move to suppress the physical fruits of an alleged Miranda violation at the
 Miami airport.11 Three categories of evidence are at issue: (1) evidence discovered during a
 search of Ayvazyan’s luggage; (2) evidence discovered during a search of Ayvazyan’s electronic
 devices; and (3) evidence discovered during a search of Terabelian’s electronic devices.

         A suspect’s Miranda rights are triggered during custodial interrogation even when that
 suspect is questioned at the border.12 United States v. Hernandez, 476 F.3d 791, 796 (9th Cir.
 2007); United States v. Moya, 74 F.3d 1117, 1119 (11th Cir. 1996). Interrogation is “express
 questioning” by the police, or “any words or actions on the part of the police . . . that the police
 should know are reasonably likely to elicit an incriminating response from the suspect.” Rhode
 Island v. Innis, 446 U.S. 291, 300–01 (1980).




 11
   Although both Defendants also move to suppress any statements made during the Miami interrogation, the
 Government stated during the April 2, 2021 hearing that it does not intend to rely on any statements made during
 that interrogation. Accordingly, Defendants’ motion is moot as it pertains to statements made during the Miami
 interrogation.
 12
   It is not entirely clear to the Court whether the choice-of-law issue discussed in the context of the Fourth
 Amendment inquiry, see supra at 7–13, applies to alleged Miranda violations. However, the resolution of that
 potential issue does not have the same impact with regards to the Miranda inquiry because Eleventh Circuit law and
 Ninth Circuit law are not meaningfully different on this point. Nevertheless, out of an abundance of caution—and
 unless it cites to Supreme Court authority—the Court will cite to both Ninth Circuit and Eleventh Circuit law in
 evaluating the Miranda issue.

                                                         14
Case 2:20-cr-00579-SVW Document 296 Filed 04/27/21 Page 15 of 41 Page ID #:2734




          An individual is in custody if, considering the circumstances surrounding an
 interrogation, “a reasonable person . . . felt he or she was not at liberty to terminate the
 interrogation and leave.” Thompson v. Keohane, 516 U.S. 99, 112 (1995). In the Ninth Circuit,
 relevant circumstances for the custody analysis “include the language used by the officers, the
 physical characteristics of the place where the question occurs, the degree of pressure applied to
 detain the individual, the duration of the detention, and the extent to which the person was
 confronted with evidence of guilt.” United States v. Butler, 249 F.3d 1094, 1099 (9th Cir. 2001).
 In the Eleventh Circuit, courts focus on whether the degree of restraint is comparable to that of
 arrest, and relevant factors include whether the defendant asked to leave or see a lawyer, whether
 the agent told the defendant she was not free to leave, and whether the defendant was handcuffed
 or physically held, accompanied by uniformed officers, or informed of formal accusations.
 Moya, 74 F.3d at 1119.

        The Court finds that, under either Ninth Circuit law or Eleventh Circuit law, Defendants
 were subject to custodial interrogation.

         First, Terabelian and Ayvazyan were subject to interrogation because customs agents
 asked questions that they knew were reasonably likely to elicit an incriminating response.
 Customs agents had already been informed that Terabelian was a suspect in a PPP fraud
 investigation that involved synthetic or stolen identities. Dkt. 133, Ex. 6. Armed with this
 information, the agents asked Terabelian about her employment status, her husband’s
 employment status, whether her husband conducted business under an official entity, her
 criminal history, and the contents of her luggage, including credit cards belonging to “Viktoria
 Kauichko” and a box for a brand new Rolex. Dkt. 133, Ex. 15. Similarly, agents asked
 Ayvazyan about his employment status, income sources, business ventures, real estate deals, and
 the contents of his luggage, including credit cards with the names “Julia Zhadko” and “Victoria
 Kauicko.” Dkt. 133, Ex. 17. Given the allegations against Defendants, these questions—
 particularly those regarding the credit cards—were reasonably likely to elicit an incriminating
 response. Accordingly, Defendants were subject to interrogation. See Innis, 446 U.S. at 300–01

         Second, the record establishes that Defendants were in custody for the purposes of
 Miranda. Defendants repeatedly asked to leave or call an attorney, and in each instance they
 were either (1) ignored, (2) told that they were being detained and could not speak to an attorney,
 or (3) told they did not need an attorney because the agents just needed to confirm they were not
 terrorists. See Terabelian Decl. ¶¶ 8–10, 14; Ayvazyan Decl. ¶¶ 13–14, 24.13 When Ayvazyan
 requested to leave and go smoke, an officer rejected that request and told Ayvazyan and
 Terabelian that they were being detained. Terabelian Decl. ¶ 6.


 13
   The Court relies on the declarations submitted by each Defendant because, aside from a general attack on
 Defendants’ credibility (based on convictions from nearly a decade ago), the Government never disputes most of the
 specific facts attested to by Defendants.

                                                        15
Case 2:20-cr-00579-SVW Document 296 Filed 04/27/21 Page 16 of 41 Page ID #:2735




         After detaining Ayvazyan in a variety of waiting areas for approximately three hours,
 agents began interrogating Ayvazyan and searching through some of his luggage. Ayvazyan
 Decl. ¶¶ 15–18. One hour later, a different agent searched through Ayvazyan’s remaining
 luggage, took Ayvazyan to another room, and continued to question him. Id. at ¶¶ 19–24. The
 interrogation included questions about the credit cards in his luggage. Id. Later, at
 approximately 11 p.m., a third interrogation began. Id. at ¶ 26. Terabelian experienced a similar
 pattern. After approximately three hours, agents separated Terabelian from Ayvazyan and
 moved her to a different room. Terabelian Decl. ¶¶ 10–11. Agents then interrogated her and
 detained her in that room for several hours. Id. ¶¶ 11–16. The interrogation included questions
 about the credit card in her wallet. Dkt. 133, Ex. 15.

         Under these circumstances, Defendants were in custody under Ninth Circuit law. They
 were detained for approximately four hours by the time they made statements that yielded
 physical evidence, and they were told they could not leave or speak to an attorney. Defendants
 were isolated from one another for much of the detention, accompanied by customs officers to
 various interrogation rooms and waiting rooms, and confronted with evidence of their alleged
 crimes. The totality of the circumstances compels a finding that Defendants were in custody
 under Ninth Circuit law. See Butler, 249 F.3d at 1099 (relevant circumstances for custody
 analysis include “language used by the officers, the physical characteristics of the place where
 the question occurs, the degree of pressure applied to detain the individual, the duration of the
 detention, and the extent to which the person was confronted with evidence of guilt”).

         The same factors compel a finding that Defendants were in custody under Eleventh
 Circuit law. Defendants requested a lawyer, and agents refused that request. Agents told
 Defendants they were being detained and were not free to leave. And, although Defendants were
 not handcuffed or informed of formal accusations, they were confronted with evidence of guilt
 and supervised by customs agents for the vast majority of the detention. Under these
 circumstances, the Court finds that the “restrictions on the suspect[s’] freedom of movement
 [were] ‘of the degree associated with formal arrest.’” Moya, 74 F.3d at 1119; see also id. (noting
 that relevant factors include whether defendant asked to leave or see a lawyer, whether agent told
 defendant she was not free to leave, and whether defendant was handcuffed or physically held,
 accompanied by uniformed officers, or informed of formal accusations). Indeed, at the end of
 their detention, Defendants were formally arrested.

         Accordingly, Defendants were entitled to Miranda warnings because they were subjected
 to custodial interrogation. Hernandez, 476 F.3d at 796; Moya, 74 F.3d at 1119.

        However, that does not necessarily mean that all physical evidence seized during the
 custodial interrogation must be suppressed. Rather, under United States v. Patane, physical
 evidence obtained as a result of a custodial interrogation without Miranda warnings is not


                                                 16
Case 2:20-cr-00579-SVW Document 296 Filed 04/27/21 Page 17 of 41 Page ID #:2736




 subject to the exclusionary rule unless the evidence is the “physical fruit of actually coerced
 statements.” 542 U.S. 630, 644 (2004). Accordingly, the Court must determine whether the
 challenged evidence was the physical fruit of actually coerced statements. See id.

         In both the Ninth and Eleventh Circuit, courts assess the totality of the circumstances in
 determining whether a particular statement was coerced. See United States v. Mora-Alcaraz, 986
 F.3d 1151, 1157 (9th Cir. 2021) (noting courts should consider whether defendant was in
 custody, whether the arresting officers have their guns drawn, whether Miranda warnings have
 been given, whether defendant was told he has a right not to consent, and whether defendant was
 told a search warrant could be obtained); Hubbard v. Haley, 317 F.3d 1245, 1253 (11th Cir.
 2003) (“Among the factors we must consider are the defendant’s intelligence, the length of his
 detention, the nature of the interrogation, the use of any physical force against him, or the use of
 any promises or inducements by police”); United States v. Thompson, 422 F.3d 1285, 1295–96
 (11th Cir. 2005) (“Sufficiently coercive conduct normally involves subjecting the accused to an
 exhaustingly long interrogation, the application of physical force or the threat to do so, or the
 making of a promise that induces a confession.”) (internal quotations and citations omitted).

        Although Defendants’ briefing is not particularly clear on this point, it appears that three
 statements led to physical evidence: (1) Ayvazyan’s identification of his luggage at the baggage
 carousel; (2) Ayvazyan’s disclosure of his phone passcode; and (3) Terabelian’s disclosure of her
 phone passcode.14

         The Court finds that Defendants’ disclosure of their phone passcodes was not voluntary.
 Several factors compel this result. Defendants were in custody without being given Miranda
 warnings. Defendants had been detained for approximately four hours when they provided their
 phone passcodes and, at that time, Defendants had been separated from one another and
 individually interrogated. See Schneckloth v. Bustamonte, 412 U.S. 218, 226 (1973) (noting that
 “factors taken into account” in determining voluntariness include “the lack of any advice to the
 accused of his constitutional rights . . . the length of detention . . . [and] the repeated and
 prolonged nature of the questioning”).

         Most importantly, each defendant was induced to provide their phone passcode with false
 information. Specifically, Ayvazyan was told that he only needed to search the cell phone for
 “national security purposes and just to confirm that [Ayvazyan] was not a terrorist.” Ayvazyan
 Decl. ¶ 24; see also Dkt. 133, Ex. 13 (transcript of video interrogation in which Ayvazyan asks
 “What does credit cards have to do with national security that Ramirez is talking about? What is
 it?”). Terabelian was told that agents needed to look at her phone to see if Terabelian was a


 14
   Terabelian does not move to suppress the evidence seized from her wallet. See Dkt. 136 at 16 (“Terabelian
 respectfully requests the Court suppress her statements at Miami International Airport on Miranda and voluntariness
 grounds and suppress all evidence obtained from her smartphone in violation of the Fourth Amendment.”).

                                                         17
Case 2:20-cr-00579-SVW Document 296 Filed 04/27/21 Page 18 of 41 Page ID #:2737




 national security threat, and that Terabelian would “be on the next flight” if she cooperated with
 agents. Terabelian Decl. ¶ 12.

         Under these circumstances, the provision of passcodes by Defendants to customs agents
 was not voluntary, and any evidence discovered on Defendants’ smartphones at the Miami
 airport will be suppressed. See Thompson, 422 F.3d at 1295–96 (“Sufficiently coercive conduct
 normally involves . . . the making of a promise that induces a confession.”).

         However, the Court reaches a different conclusion with respect to the contents of
 Ayvazyan’s luggage. The only specific statement that is relevant here appears to be Ayvazyan’s
 identification of his luggage, and the record does not support a finding that said identification
 was coerced. Although many of the same factors that led to a contrary finding with regards to
 the passcodes are equally relevant to the identification of luggage (e.g., the length of the
 detention, the lack of Miranda warnings, and the custodial setting), no false statements were
 made to Ayvazyan to induce the identification of his luggage. Rather, it appears that an agent
 simply asked Ayvazyan to identify his luggage, and Ayvazyan complied. See Ayvazyan Decl. ¶¶
 21–22 (“Officer Ramirez and Officer Twelve next took me to the luggage carousel to retrieve
 our luggage. Officer Ramirez then asked me if there was anything in my bag he should know
 about, and I responded no. Officer Ramirez proceeded to search the bag that I had been
 carrying.”); see also Dkt. 133, Ex. 7 (“A baggage examination was conducted by [customs
 agents] at 1824 hours. [Ayvazyan] verbally declared ownership of a black D&G luggage bag
 and a grey Gucci Purse with red and blue stripes.”).15 Under these circumstances, the Court
 finds that Ayvazyan’s identification of his luggage was “an essentially free and unconstrained
 choice” and, accordingly, suppression of the contents of the luggage is not warranted.
 Schneckloth, 412 U.S. at 225.

         For the foregoing reasons, Defendants’ motion is granted with respect to the evidence on
 their smartphones and denied with respect to the evidence in Ayvazyan’s luggage.

 IV.     Defendants’ Fruit of the Poisonous Tree Argument Fails Because the Warrant is
         Supported by Probable Cause After Excising All Evidence Procured in Miami.

         Defendants argue that, because the application for a warrant to search Defendants’ home
 referenced the tainted evidence seized at the Miami airport, the evidence seized during the search
 of Defendants’ home is the fruit of the poisonous tree and should also be suppressed. See Dkt.
 130 at 24 (citing Wong Sun v. United States, 371 U.S. 471, 484–85 (1963)).

 15
   Another key distinction is that, beyond an identification of the luggage, no other information was necessary for
 the officers to access Ayvazyan’s luggage. By contrast, Defendants’ phones could only be accessed if Defendants
 provided officers with the passcode to the phones—passcodes that one court has described as, “[i]n today’s modern
 world . . . the proverbial ‘key to a man’s kingdom.’” United States v. Djibo, 151 F. Supp. 3d 297, 310 (E.D.N.Y.
 2015).

                                                         18
Case 2:20-cr-00579-SVW Document 296 Filed 04/27/21 Page 19 of 41 Page ID #:2738




         However, a search warrant is not “rendered invalid merely because some of the evidence
 included in the affidavit is tainted.” United States v. Nora, 765 F.3d 1049, 1058 (9th Cir. 2014)
 (citing United States v. Reed, 15 F.3d 928, 933 (9th Cir. 1994)). “The warrant remains valid if,
 after excising the tainted evidence, the affidavit’s ‘remaining untainted evidence would provide a
 neutral magistrate with probable cause to issue a warrant.’” Id. (quoting Reed, 15 F.3d at 933).
 Accordingly, the Court must assess the application for the warrant to search Defendants’ home.

         A judge may authorize a search of a location only if officers establish probable cause to
 believe evidence of a crime may be found there. United States v. Hill, 459 F.3d 966, 970 (9th
 Cir. 2006). “Probable cause means only a ‘fair probability,’ not certainty, and requires
 consideration of the totality of the circumstances.” Id. (citing Illinois v. Gates, 462 U.S. 213,
 238 (1983)). The Ninth Circuit has held that, “[b]ased on the nature of the evidence and the type
 of offense, a magistrate may draw reasonable inferences about where evidence is likely to be
 kept.” United States v. Vaandering, 50 F.3d 696, 700 (9th Cir. 1995) (quotation omitted).

        The Court reviewed the application for the search warrant. See In the Matter of the
 Search of [REDACTED] Tarzana, California 91356, 2:20-mj-05282, Dkt. 1 (Application for
 Search Warrant (hereinafter cited as “Warrant Application” or “App.”)). Having done so—and
 having excised any references to evidence seized or statements made at the Miami airport—the
 Court finds that probable cause existed to search Defendants’ home.16 The following facts
 support that conclusion.

          Fraudulent Loans Linked to Ayvazyan

         The Warrant Application states that, on or about June 15, 2020, the SBA received an
 EIDL loan application in the name of Timeline Transport, Inc. (“Timeline”). App. at 63.17 The
 application sought $150,000 and was submitted in the name of Iuliia Zhadko. Id. Zhadko
 represented that, as of January 31, 2020, Timeline employed 22 individuals and had an employer
 identification number (“EIN”) of XX-XXXXXXX. Id.

        The Government’s investigation revealed that Timeline’s loan application contained
 materially false information. First, contrary to the application’s statement that Timeline
 employed 22 people, the State of California’s Employment Development Department (“CA
 EDD” or “EDD”) was unable to locate any record of Timeline having employees in 2019 or

 16
   The Court notes that it need not excise all of the evidence seized at Miami airport. Terabelian did not move to
 suppress the credit card that was found in her wallet at the Miami airport, and the Court found that suppression of
 the credit cards in Ayvazyan’s luggage is not warranted. See supra at 3–18. Accordingly, those cards are not
 “tainted” evidence and need not be excised from the warrant application. Nevertheless, out of an abundance of
 caution, the Court will not rely on that evidence in its probable cause analysis.
 17
   The page numbers cited are the ECF stamped numbers on the top right-hand corner of the page, ranging from 1 to
 74.

                                                          19
Case 2:20-cr-00579-SVW Document 296 Filed 04/27/21 Page 20 of 41 Page ID #:2739




 2020. Id. at 64. Second, the “85” prefix for EINs was not in use until March 23, 2020, but
 Timeline claimed it was in business and employed 22 individuals as early as January 31, 2020.
 Id. Third, the IRS confirmed that there was no record of Timeline filing employment tax or
 federal income returns with the IRS in 2019. Id. Finally, law enforcement was unable to locate
 any record of a “Iuliia Zhadko” in California Department of Motor Vehicles’ (“DMV”) records.
 Id. at 65.

         Despite these false statements, the loan was approved and $149,900 was transferred to a
 bank account ending in 0172, for which “Iuliia Zhadko” was the sole signatory. Id. at 63–64.
 Two days after the $149,900 was deposited into the account ending in 0172, a $110,000 wire
 transfer was sent from the account ending in 0172 to Encore Escrow. Id. at 65. The entirety of
 the $110,000 appeared to have derived from the $149,900 EIDL loan. Id.

        A review of Encore Escrow’s records revealed that the escrow account to which the
 $110,000 was transferred was created to hold funds for a down-payment on the purchase of
 Defendants’ home in Tarzana, California. Id. That home was purchased in the names of
 Ayvazyan and Terabelian. Id. at 66. An email sent from an individual identifying himself as
 “Richard Ayvazyan” to the escrow agent on June 24, 2020, stated as follows: “This one went
 through for 65k. The other one for 110k I don’t have confirmation yet. I will send that over as
 soon as I get it.” Id. at 65–66.

        Fraudulent Loans Linked to Terabelian

         In addition to the $110,000 wire from the account ending in 0172, a $565,000 wire
 transfer was sent from an account ending in 1475 to Encore Escrow on or about June 22, 2020.
 Id. at 66. The only signatory on the account ending in 1475 was Terabelian. Id.

        A review of bank records revealed that the funds for the $565,000 wire transfer came
 from approximately nine preceding wire transfers to Terabelian’s account ending in 1475. Id.
 Several of these preceding transfers came from accounts that had recently received PPP or EIDL
 loans. Id.

         For example, bank records show that an unidentified “Person 1” applied for a PPP loan in
 the amount of $113,750 on behalf of G&A Diamonds. Id. That loan was approved, and
 $113,750 was deposited into an account ending in 1964. Person 1 also applied for an EIDL loan
 in the amount of $145,000 on behalf of G&A Diamonds. Id. at 66–67. That loan was approved,
 and $144,900 was deposited into the account ending in 1964. Id. at 67. G&A Diamonds did not
 use the PPP or EIDL loans to pay employees or for any other business purpose. Instead, on or
 about June 19, 2020, Person 1 wired $100,000 from the account ending in 1964 to Terabelian’s
 account ending in 1475. Id.


                                                20
Case 2:20-cr-00579-SVW Document 296 Filed 04/27/21 Page 21 of 41 Page ID #:2740




         As another example, bank records show that an unidentified “Person 2” applied for an
 EIDL loan in the amount of $150,000 on behalf of Redline Auto Collision (“Redline”). Id. That
 loan was approved, and $149,900 was wired into an account ending in 1732. Id. Redline did not
 use the EIDL loan to pay employees or for any other business purpose; rather, it wired $150,000
 to Terabelian’s account ending in 1475 on or about June 17, 2020. Id.

        Other Evidence of Fraudulent Loans and Ties Between Defendants and
        Kauichko/Zhadko

         The Government’s investigation revealed other fraudulent loans. For example, on or
 about July 13, 2020, an individual purporting to be “Viktoria Kauichko” submitted a loan
 application on behalf of Runyan Tax Services, Inc. (“Runyan”). Id. at 68. The application stated
 that Runyan employed 22 individuals as of January 31, 2020, and Kauichko claimed her driver’s
 license number was D3257870. Id. A $276,653 loan was approved and deposited into an
 account ending in 9700, for which “Viktoria Kauichko” was the sole signatory. Id.

         Runyan’s loan application contained materially false information. For example,
 information provided by the CA EDD established that no employment records existed for
 Runyan in 2019 or 2020. Id. Additionally, DMV records revealed that no California driver’s
 license existed for a “Viktoria Kauichko,” and the driver’s license number listed by the person
 purporting to be Kauichko was actually registered to a different individual. Id. at 69.

        Bank records established that $238,614 was transferred from the bank account ending in
 9700 to Beverly Hills Escrow. Id. The entirety of the $238,614 appeared to have derived from
 the $276,653 in PPP loans. Id. The $238,614 wired to Beverly Hills Escrow was used for a
 down payment on a property in Glendale, California purchased by a “Iuliia Zhadko”—the same
 person who wired funds to Ayvazyan, see supra at 19–20—for approximately $1,000,000. Id.

        According to records obtained by the U.S. Postal Service, one of the recipients of mail at
 the Glendale property is Gohar Terabelian. Id. at 32. Gohar Terabelian is the sister of Defendant
 Terabelian and, at the time the Warrant Application was filed, Gohar Terabelian had recently
 posted bond for Defendants Ayvazyan and Terabelian. Id.

        Aside from the fraudulent loans described above, the Government’s investigation
 revealed over one dozen other fraudulent loan applications submitted by individuals purporting
 to be Zhadko or Kauichko. See id. at 69–72. Five of those loan applications were submitted by a
 person purporting to be Kauichko on behalf of Fiber One Media, Inc. (“Fiber One”). Id. at 72.

         During a search of the trash outside one of the suspect’s homes, the Government found a
 receipt for automotive work for a Mercedes-Benz vehicle registered to Fiber One (the company


                                                21
Case 2:20-cr-00579-SVW Document 296 Filed 04/27/21 Page 22 of 41 Page ID #:2741




 for which Kauichko submitted fraudulent loans). Id. at 29. The receipt was addressed to “Rich
 Avazian.” Id.

         Finally, Iuliia Zhadko was listed as a resident of another house purchased with
 fraudulently obtained funds (“Subject Premises 6”). Id. at 41. Publicly available databases
 revealed that Defendants were both listed as current or former residents of Subject Premises 6.
 Id. at 42. Similarly, Defendants’ drivers licenses list another home (“Subject Premises 7”) as
 their residence, and publicly available databases list Zhadko as a current or former resident of
 Subject Premises 7. Id.

        Probable Cause Conclusion

         Based on the foregoing, probable cause existed to authorize a search of Ayvazyan’s and
 Terabelian’s home. The Warrant Application demonstrated that persons purporting to be Zhadko
 and Kauichko submitted fraudulent loan applications. However, the Warrant Application also
 demonstrated that Zhadko and Kauichko are fake or synthetic identities. Accordingly, the
 Warrant Application resulted in a fair probability that Zhadko and Kauichko were, in fact, aliases
 for other individuals.

         The Government traced the fraudulent loans procured by Zhadko and determined that
 some of the funds were used to purchase Defendants’ home—the home that was the subject of
 the search warrant. Based on this information, there was a fair probability that Zhadko was a
 fake identity and, specifically, an alias for one or both of Ayvazyan and Terabelian.

         The Government also found evidence directly linking Ayvazyan to Kauichko—namely,
 receipts addressed to Ayvazyan regarding a vehicle registered to “Fiber One Media,” a company
 for which Kauichko submitted fraudulent loans. Terabelian was also the recipient of proceeds
 from at least two fraudulently obtained loans. In sum, there was ample evidence linking
 Defendants to Zhadko and Kauichko.

        Under these circumstances, the Court finds that—based on the Warrant Application as
 construed without references to evidence seized or statements made at the Miami airport—
 probable cause to search Defendants’ home existed because there was a fair probability that
 evidence of criminal activity would be located at Defendants’ home. See Hill, 459 F.3d at 970.
 Accordingly, Defendants are not entitled to suppression of the evidence seized at Defendants’
 home under a fruit of the poisonous tree theory.




                                                 22
Case 2:20-cr-00579-SVW Document 296 Filed 04/27/21 Page 23 of 41 Page ID #:2742




 V.      Defendants’ Motion Regarding the Warrant’s Particularity and Overbreadth is
         Denied.

        Defendants argue that evidence seized during the search of their home should be
 suppressed because the warrant was facially invalid. Specifically, they argue that the warrant
 lacked particularity and was overbroad. See Dkt. 146 at 13–20.

       The Court will discuss the language of the warrant and will then turn to the merits of
 Defendants’ argument.

         A.       The Search Warrant.

         The warrant issued on November 3, 2020 authorized a search of Defendants’ home. See
 In the Matter of the Search of [REDACTED] Tarzana, California 91356, 2:20-mj-05282, Dkt. 3.
 (hereinafter cited as “Warrant”).

         The warrant authorized the seizure of “evidence, contraband, fruits, or instrumentalities
 of violations of 18 U.S.C. § 1343 (Wire Fraud); 18 U.S.C. § 1344 (Bank Fraud); 18 U.S.C. §
 1349 (Conspiracy to Commit Wire and Bank Fraud); 18 U.S.C. §§ 1956(a) and (h) (Money
 Laundering and Conspiracy to Commit Money Laundering); 18 U.S.C. § 1014 (False Statements
 to a Financial Institution); 18 U.S.C. § 1028A (Aggravated Identity Theft); and 15 U.S.C. §
 645(A) (False Statements to the Small Business Administration).” Id. at 5.18

         The warrant narrowed “evidence, contraband, fruits, or instrumentalities” to more
 specific categories, including but not limited to the following:

             Records or items concerning ABC Realty Advisors, Allstate Towing and Transport,
              Crystalcare Home Health, EM Construction, Fadehaus Barbershop, Fiber One Media,
              G&A Diamonds, Inception Fund, Journeymen Construction, Nelson’s Nursery,
              Redline Auto Mechanics Inc., Runyan Tax Services, Secureline Realty and Funding,
              Timeline Transport, VB Trucking, TM Events, Top Quality Contracting, or any
              affiliated entities or individuals;

             Records or items concerning the Paycheck Protection Program (“PPP”), the
              Economic Injury Disaster Loan (“EIDL”) program, or other Small Business
              Administration (“SBA”) or other commercial loan programs, including
              communications with or about the SBA, financial institutions offering loan programs,
              or other entities or individuals concerning SBA or other commercial loan programs;



 18
   The page numbers cited are the ECF stamped numbers on the top right-hand corner of the page, ranging from 1 to
 15.

                                                       23
Case 2:20-cr-00579-SVW Document 296 Filed 04/27/21 Page 24 of 41 Page ID #:2743




             Records or items concerning Iuliia Zhadko, Viktoria Kauichko, Varuzhan Berberyan,
              Mark Zindroski, Nazar Terabelian, Zhaneta Momdzayan, Tony Gleb, Artem Zherdov,
              Anton Kudiumov, or any other identities reasonably determined to be stolen, fake, or
              synthetic;

             Records or items concerning the creation, alteration, falsification, or use of tax
              documents, bank records or other financial records, payroll reports or other payroll
              records, or other financial or corporate records;

             Banking and financial records for any bank, credit card, and brokerage or investment
              accounts associated with RICHARD AYVAZYAN, ARTHUR AYVAYZAN,
              MARIETTA TERABELIAN, TAMARA DADYAN, ANNA MANUKYAN, or any
              of the other individuals and entities described herein in Attachment B.

             Records and items concerning the purchase of luxury watches, jewelry, and/or
              precious metals since March 1, 2020.

             United States currency in excess of $1,000, including the first $1,000 if more than
              $1,000 is seized and records relating to disposition of any loan proceeds including
              bank records, money orders, wire transfer instructions, cashier’s checks, receipts,
              passbooks, cash cards, gift cards, checkbooks, check registers, securities, precious
              metals, jewelry, automobiles or other vehicles, and other financial records and
              instruments, including stocks, bonds, and derivatives, such as puts, options, collars,
              and hedges.

 Id. at 5–8. The Court now turns to the merits of Defendants’ arguments.19


 19
    It appears that the warrant did not “incorporate” the affidavit because there is no evidence agents possessed the
 affidavit while executing the search. Accordingly, the Court cannot rely on the affidavit in discussing the
 particularity of the warrant. See United States v. SDI Future Health, 568 F.3d 684, 699 (9th Cir. 2009). However,
 “because an overbreadth evaluation is a type of probable cause inquiry, [courts] must always evaluate the affidavit—
 regardless of whether the warrant at issue properly incorporated that affidavit—when determining whether a warrant
 was overbroad.” United States v. Morton, 776 F. App’x 395, 397 (9th Cir. 2019), cert. denied, 140 S. Ct. 882
 (2020). Indeed, Ninth Circuit courts routinely note that the overbreadth assessment is akin to a probable cause
 inquiry. See, e.g., id.; Blight v. City of Manteca, 944 F.3d 1061, 1066 (9th Cir. 2019) (“To determine whether a
 warrant was overbroad, we review, with deference, whether the issuing judge had a substantial basis to conclude that
 the affidavit supporting the search warrant established probable cause.”); In re Grand Jury Subpoenas Dated Dec.
 10, 1987, 926 F.2d 847, 857 (9th Cir. 1991) (“[T]he concept of breadth may be defined as the requirement that there
 be probable cause to seize the particular thing named in the warrant.”); United States v. Schesso, 730 F.3d 1040,
 1045 (9th Cir. 2013) (reversing district court’s conclusion that warrant was facially overbroad because “the facts
 cited in the affidavit, combined with reasonable inferences drawn from those facts, provided probable cause”). And,
 inherently, a probable cause inquiry requires analysis of the source of probable cause: the affidavit. Prohibiting
 reliance on the affidavit in determining overbreadth would result in almost every warrant being found overbroad,
 because the basis for probable cause is rarely set forth on the face of the warrant; instead, it is set forth in the
 affidavit. See United States v. Grubbs, 547 U.S. 90, 98 (2006) (“The Fourth Amendment does not require that the

                                                         24
Case 2:20-cr-00579-SVW Document 296 Filed 04/27/21 Page 25 of 41 Page ID #:2744




          B.       The Warrant Is Not Facially Invalid for Lack of Particularity.

         To satisfy the particularity requirement, a warrant must make clear to the executing
 officer exactly what it is that he or she is authorized to search for and seize. In re Grand Jury
 Subpoenas, 926 F.2d at 857. “The description must be specific enough to enable the person
 conducting the search reasonably to identify the things authorized to be seized.” United States v.
 Smith, 424 F.3d 992, 1004 (9th Cir. 2005) (alteration removed) (quoting United States v.
 Spilotro, 800 F.2d 959, 963 (9th Cir. 1986)).

         However, a detailed and specific list of items is not necessarily required. Rather, “the
 level of detail necessary in a warrant is related to the particular circumstances and the nature of
 the evidence sought.” United States v. Adjani, 452 F.3d 1140, 1147 (9th Cir. 2006). Indeed,
 “[w]arrants which describe generic categories of items are not necessarily invalid if a more
 precise description of the items subject to seizure is not possible.” Spilotro, 800 F.2d at 963.

         Despite Defendants’ arguments, the warrant here is sufficiently particular to comply with
 the Fourth Amendment. On that point, the Ninth Circuit’s opinion in SDI Future Health is
 instructive. There, the warrant included the following category of evidence: “Rolodexes, address
 books and calendars.” 568 F.3d at 704. Despite describing that category as “the laziest of
 gestures in specificity,” see id. at 705, the court found it was sufficiently particular because it
 “enable[d] the person conducting the search reasonably to identify the things authorized to be
 seized,” id. at 702 (quoting Smith, 424 F.3d at 1004). Specifically, “[t]he officers could tell from
 the warrant that, should they happen upon a rolodex, they should seize it.” Id. at 702.

         Similarly, here, the warrant allowed executing agents to reasonably identify the things
 authorized to be seized. For example, the officers could tell from the warrant that, if they found
 “[r]ecords or items concerning the Paycheck Protection Program (“PPP”), the Economic Injury
 Disaster Loan (“EIDL”) program, or other Small Business Administration (“SBA”) or other
 commercial loan programs,” Warrant at 5, they should seize those records or items. Similarly,
 the officers could tell from the warrant that, if they found “United States currency in excess of
 $1,000” or “luxury watches, jewelry, and/or precious metals” purchased after March 1, 2020,
 they should seize those items. Id. at 7–8.

        Defendants’ particularity challenge focuses largely on the following paragraph: “Records
 or items concerning ABC Realty Advisors, Allstate Towing and Transport, Crystalcare Home
 Health, EM Construction, Fadehaus Barbershop, Fiber One Media, G&A Diamonds, Inception
 Fund, Journeymen Construction, Nelson’s Nursery, Redline Auto Mechanics Inc., Runyan Tax
 Services, Secureline Realty and Funding, Timeline Transport, VB Trucking, TM Events, Top

 warrant set forth the magistrate’s basis for finding probable cause . . . .”). Accordingly, the Court will rely on the
 affidavit in determining whether the warrant at issue is facially overbroad, but will not rely on the affidavit in the
 particularity analysis.

                                                            25
Case 2:20-cr-00579-SVW Document 296 Filed 04/27/21 Page 26 of 41 Page ID #:2745




 Quality Contracting, or any affiliated entities or individuals.” Id. at 5 (emphasis added).
 Specifically, Defendants argue that the phrase “any affiliated entities or individuals” means
 “Richard Ayvazyan or Marietta Terabelian,” thereby creating a circular structure in which the
 paragraph reads as follows: “Records or items concerning . . . Richard Ayvazyan or Marietta
 Terabelian.” See Dkt. 222 at 15–18; see also United States v. Wey, 256 F. Supp. 3d 355, 386
 (S.D.N.Y. 2017) (finding warrant lacked particularity where paragraph authorized seizure of
 records related to entities listed in exhibit but referenced exhibit listed targets of search, thereby
 authorizing seizure of any records related to targets of search).

         The Court rejects that argument. In United States v. Riley, the defendant challenged the
 following language in a warrant: “things, including but not limited to, bank records, brokerage
 house records, business records, safety deposit box keys or records and other items that
 constitute evidence of the offenses of conspiracy to distribute controlled substances and
 distribution of the same.” 906 F.2d 841, 843 (9th Cir. 1990). The district court found that the
 warrant’s description of the category of records was insufficiently particularized, but the Ninth
 Circuit reversed. Id. at 844. In doing so, the court explained as follows:

        In upholding broadly worded categories of items available for seizure, we have noted that
        the language of a warrant is to be construed in light of an illustrative list of seizable
        items. In the pending case, the warrant supplied sufficient examples of the type of
        records that could be seized—bank records, business records, and safety deposit box
        records. No doubt the description, even with illustrations, did not eliminate all discretion
        of the officers executing the warrant, as might have occurred, for example, if the warrant
        authorized seizure of the records of defendant’s account at a named bank. But the
        particularity requirement is not so exacting. Once a category of seizable papers has been
        adequately described, with the description delineated in part by an illustrative list of
        seizable items, the Fourth Amendment is not violated because the officers executing the
        warrant must exercise some minimal judgment as to whether a particular document falls
        within the described category.

 Id. at 844–45 (emphasis added).

          Here, construing the language “in light of an illustrative list of seizable items,” see id. at
 844, it is clear that the paragraph at issue is sufficiently particular. The challenged language
 authorizes the seizure of “[r]ecords or items concerning . . . affiliated entities or individuals” only
 if those records or items relate to the businesses at issue—i.e., the businesses previously
 described in the paragraph. In other words, the warrant does not authorize the broad seizure of
 any records or items belonging to Defendants; rather, it authorizes the seizure of Defendants’
 records or items if they relate to the businesses at issue. As in Riley, the “Fourth Amendment is
 not violated because the officers executing the warrant must exercise some minimal judgment as


                                                   26
Case 2:20-cr-00579-SVW Document 296 Filed 04/27/21 Page 27 of 41 Page ID #:2746




 to whether a particular document” belonging to Defendants relates to the businesses at issue. Id.
 at 845.

         To the extent Defendants challenge, for lack of particularity, language authorizing the
 seizure of jewelry and precious metals, the Court rejects that argument as well. That language
 reads as follows: “Records and items concerning the purchase of luxury watches, jewelry, and/or
 precious metals since March 1, 2020.”20 This language is sufficiently particular. First, it
 “enable[s] the person conducting the search reasonably to identify the things authorized to be
 seized.” Smith, 424 F.3d at 1004. “The officers could tell from the warrant that, should they
 happen upon [jewelry, luxury watches, or precious metals purchased after March 1, 2020], they
 should seize it.” SDI Future Health, 568 F.3d at 702. Second, the clause is temporally limited to
 items purchased after March 1, 2020. See United States v. Luk, 859 F.2d 667, 677 (9th Cir.
 1988) (noting temporal limitations can satisfy particularity requirement); see also Morton, 776 F.
 App’x at 399 (particularity requirement satisfied in part because warrant limited “date ranges
 within which the documents had to fall”).

          Finally, the Court is not persuaded by Defendants’ argument that the Government should
 have specified which particular watches or pieces of jewelry were tied to the alleged loan fraud.
 The Court acknowledges that there is some evidence suggesting that the Government could have
 listed certain items with more specificity than the warrant reflects. See Dkt. 223, Ex. C.
 However, “the level of detail necessary in a warrant is related to the particular circumstances and
 the nature of the evidence sought.” Adjani, 452 F.3d at 1147. Under the circumstances of this
 case, it was not necessary for the agents to limit their search to specific watches or pieces of
 jewelry. Moreover, the warrant implicitly contained such a limitation on its face: it limited
 agents to seizing jewelry purchased after March 1, 2020. See Warrant at 7. Although agents
 who executed the search may have seized jewelry that should be returned because it was
 purchased before March 1, 2020, see infra at 39–40, that does not render the warrant facially
 invalid.

          Accordingly, the warrant is not facially invalid for lack of particularity.

          C.       The Warrant Is Not Facially Overbroad.

          “A warrant must not only give clear instructions to a search team, it must also give legal,
 that is, not overbroad, instructions.” SDI Future Health, 568 F.3d at 702. “Under the Fourth

 20
    Defendants seem to argue that the clause agents relied on to seize jewelry and precious metals appears later in the
 warrant and reads as follows: “records relating to disposition of any loan proceeds including . . . precious metals
 [and] jewelry.” Warrant at 8; see also Dkt. 222 at 10 n.6. Defendants’ reading of the warrant is incorrect. The
 clause Defendants point to only authorizes the seizure of “records” related to jewelry and precious metals, id. at 8,
 whereas the clause cited above by the Court authorizes the seizure of “records or items,” id. at 7. Accordingly, the
 only clause in the warrant that agents could have relied on to seize actual jewelry or precious metals—i.e., “items”—
 is the clause cited above in the body, not the clause on which Defendants rely.

                                                          27
Case 2:20-cr-00579-SVW Document 296 Filed 04/27/21 Page 28 of 41 Page ID #:2747




 Amendment, this means that ‘there [must] be probable cause to seize the particular thing[s]
 named in the warrant.’” Id. (quoting In re Grand Jury Subpoenas, 926 F.2d at 857). “Probable
 cause means only a ‘fair probability,’ not certainty, and requires consideration of the totality of
 the circumstances.” Hill, 459 F.3d at 970 (citing Gates, 462 U.S. at 238).

         Here, probable cause exists as to all of the challenged categories of evidence. First, there
 was probable cause to seize records or items concerning the businesses identified in paragraph
 1(a) of the warrant. As discussed at length above, see supra at 19–22, the Warrant Application
 demonstrated that persons purporting to be Zhadko and Kauichko submitted fraudulent loan
 applications on behalf of some of the businesses listed in paragraph 1(a). The Government
 traced the fraudulent loans procured by Zhadko and determined that some of the funds were used
 to purchase Defendants’ home—i.e., the home that was the subject of the search warrant. Based
 on this information, there was a fair probability that Zhadko was an alias for one or both of
 Ayvazyan and Terabelian. The Government also found evidence linking Ayvazyan to
 Kauichko—namely, receipts addressed to Ayvazyan regarding a vehicle registered to “Fiber One
 Media,” a company for which Kauichko submitted fraudulent loans. Terabelian was also the
 recipient of proceeds from at least two fraudulently obtained loans. Finally, Defendants’ co-
 conspirators obtained fraudulent loans on behalf of many of the businesses identified in
 paragraph 1(a). See Warrant App. at 33–39. Under these circumstances, there was probable
 cause to search for records or items concerning the businesses identified in paragraph 1(a)
 because there was a fair probability those records or items were evidence of the alleged loan
 fraud. See Hill, 459 F.3d at 970.

         Second, there was probable cause to search for watches, jewelry, and precious metals
 purchased after March 1, 2020. The affidavit explained that individuals committing financial
 crimes “often liquidate criminal proceeds to cash or cash equivalents (such as luxury watches,
 jewelry or precious metals) . . . in order to launder the proceeds and profit from the crimes.”
 Warrant App. at 46. The affidavit further noted that, in this particular case, “numerous checks
 totaling in the hundreds of thousands of dollars have been sent to diamond retailers in both Los
 Angeles and New York. Additionally, records from Radius Bank and luxury watch retailers,
 indicates that for the last several months, [Ayvazyan] has been using fraudulently obtained loan
 proceeds to purchase luxury watches.” Id. at 46–47. Considering the totality of the affidavit, see
 supra at 19–22, and the specific information regarding watches, jewelry, and precious metals, the
 Court finds there was probable cause to seize such items because there was a fair probability
 those items were evidence of the alleged loan fraud. See Hill, 459 F.3d at 970.

         Third, there was probable cause to seize currency in excess of $1,000. As just noted, the
 affidavit explained that individuals committing financial crimes “often liquidate criminal
 proceeds to cash.” Id. at 46. The affidavit also explained that, at the time the warrant was
 issued, law enforcement had not yet located “a large portion of fraud proceeds.” Id. at 47. The


                                                  28
Case 2:20-cr-00579-SVW Document 296 Filed 04/27/21 Page 29 of 41 Page ID #:2748




 affidavit further noted that Defendants—and Ayvazyan in particular—had been purchasing
 luxury watches and home furnishings, thereby raising the inference that Defendants were, in fact,
 attempting to launder the proceeds from the alleged loan fraud. Id. at 46–47. Finally,
 Defendants’ alleged co-conspirator, Tamara Dadyan, withdrew approximately $120,000 of
 fraudulently obtained PPP loans as cash. See id. at 34; see also United States v. Bowman, 215
 F.3d 951, 964 (9th Cir. 2000) (probable cause to search home of defendant suspected of bank
 robbery supported in part by co-conspirator’s possession of $1.8 million in cash linked to
 robbery). Under these circumstances, there was probable cause to seize cash in excess of $1,000
 because there was a “fair probability” that evidence of the scheme included large sums of cash.
 See Hill, 459 F.3d at 970.

        Finally, there was also probable cause to seize other financial records, including tax,
 bank, and corporate records. Defendants were linked to fake and synthetic identities that
 submitted at least twenty fraudulent loan applications. See id. at 63–72. Those applications
 included false information, including materially false statements regarding corporate and tax
 information. See id. The loans were then deposited into bank accounts whose sole signatories
 were Defendants or synthetic identities. See id. Given these allegations, there was probable
 cause to seize bank, corporate, and tax records because there was a “fair probability” that such
 records were evidence of the fraudulent loan applications. See Hill, 459 F.3d at 970.

        In sum, the warrant is not overbroad because there was probable cause to seize the
 categories of evidence identified in the warrant. See SDI Future Health, 568 F.3d at 702

        D.      Even if the Warrant is Facially Invalid for Overbreadth or Lack of
                Particularity, the Good Faith Exception Applies.

         Under the good faith exception, “[e]vidence seized pursuant to a facially valid search
 warrant which later is held to be invalid may nevertheless be admissible if officers conducting
 the search acted in good faith and in reasonable reliance on the warrant.” United States v. Kow,
 58 F.3d 423, 428 (9th Cir. 1995) (citing United States v. Leon, 468 U.S. 897, 925 (1984)). The
 good faith inquiry is “confined to the objectively ascertainable question whether a reasonably
 well trained officer would have known that the search was illegal” in light of “all of the
 circumstances.” Herring, 555 U.S. at 145 (quoting Leon, 468 U.S. at 922 n.23).

         “Searches pursuant to a warrant will rarely require any deep inquiry into reasonableness”
 because “a warrant issued by a magistrate normally suffices to establish” that a law enforcement
 officer has “acted in good faith in conducting the search.” Leon, 468 U.S. at 922 (internal
 citations and quotations omitted). “Nevertheless, the officer’s reliance on the magistrate’s
 probable-cause determination and on the technical sufficiency of the warrant he issues must be
 objectively reasonable, and it is clear that in some circumstances the officer will have no
 reasonable grounds for believing that the warrant was properly issued.” Id. at 922–23.

                                                 29
Case 2:20-cr-00579-SVW Document 296 Filed 04/27/21 Page 30 of 41 Page ID #:2749




         In Leon, the Supreme Court explained that there are four circumstances in which the
 good faith exception does not apply because reliance is per se unreasonable: (1) the magistrate or
 judge who issued the warrant was misled by information in an affidavit that the affiant knew was
 false or would have known was false except for his reckless disregard of the truth; (2) the issuing
 magistrate wholly abandoned her judicial role and acted as a mere rubber stamp; (3) the warrant
 was based on an affidavit so lacking in indicia of probable cause as to render official belief in its
 existence entirely unreasonable; and (4) depending on the circumstances of the particular case, a
 warrant may be so facially deficient the executing officers cannot reasonably presume it to be
 valid. See 468 U.S. at 923.

        Here, the first three circumstances are inapplicable. There is no evidence suggesting that
 Agent Palmerton submitted false information to the magistrate judge, or that the magistrate judge
 wholly abandoned her judicial role. Nor can it be said that the warrant was so lacking in indicia
 of probable cause that reliance was unreasonable; to the contrary, as discussed above, see supra
 at 19–22, the warrant is supported by probable cause.

         Rather, Defendants’ argument focuses on the fourth exception: that the warrant is so
 facially deficient that the executing officers could not have reasonably presumed it was valid.
 Specifically, Defendants argue that, because this is a facial overbreadth challenge, the good faith
 exception is inapplicable unless agents received “specific assurances” about the warrant’s facial
 deficiencies. Dkt. 222 at 21 n.14.

         At the outset, the Court notes that the Supreme Court has never stated that the good faith
 exception is inapplicable—or that a different legal standard applies—where a defendant brings a
 facial challenge to a warrant. Indeed, that rule would swallow Leon’s good faith exception.
 After all, most challenges to a warrant are “facial” in the sense that the defendant asserts that the
 warrant, on its face, lacks probable cause, lacks particularity, or is overbroad.

         Rather, the issue is one of degree. The Supreme Court said as much in Leon: “depending
 on the circumstances of the particular case, a warrant may be so facially deficient—i.e., in failing
 to particularize the place to be searched or the things to be seized—that the executing officers
 cannot reasonably presume it to be valid.” 468 U.S. at 923 (emphasis added). The Ninth Circuit
 has also explained that the issue is one of degree. See, e.g., Ortiz v. Van Auken, 887 F.2d 1366,
 1370 (9th Cir. 1989) (“A warrant may be so facially overbroad that it precludes reasonable
 reliance. . . . A warrant overbroad to this extent provides officers no guidance as to the
 boundaries of the search which they must execute. . . . Requiring that an officer know when a
 warrant is facially overbroad to this degree presents little burden.”) (emphasis added); United
 States v. Schmidt, 947 F.2d 362, 373–74 (9th Cir. 1991) (noting that case where facial




                                                  30
Case 2:20-cr-00579-SVW Document 296 Filed 04/27/21 Page 31 of 41 Page ID #:2750




 overbreadth precluded application of Leon involved warrant that was “facially overbroad to the
 extent that the officers could not have acted in good faith in enforcing it”) (emphasis added).21

          Secondary sources confirm that the issue is one of degree. The following example is
 illustrative:

         One [particularity-of-description problem] is that in which the description is simply too
         broad, as where the warrant authorizes seizure of objects W, X and Y but the probable
         cause showing in the affidavit is only as to objects W and X, or where the warrant
         authorizes seizure of all objects of Z variety but the probable cause showing only covers
         some such objects (e.g., not all patient records of a doctor suspected of fraud, but only
         those of patients treated during the time of the suspected fraud). This kind of case, it is
         submitted, does not fit within the Leon third situation, described as a “facially deficient”
         warrant, as there is nothing inherently wrong with the description when it is viewed in
         isolation, and the problem is essentially a deficiency in the probable cause showing vis-a-
         vis certain of the described items.

 LaFave, Search & Seizure § 1.3(f) (6th ed.).

         Given this emphasis on the degree of deficiency (rather than the label a defendant applies
 to her challenge), it is not surprising that the Ninth Circuit has applied the Leon good faith
 exception to cases where a defendant alleges facial overbreadth or facial lack of particularity.
 For example, in United States v. Michaelian, a defendant argued that the warrant to search his
 business was facially overbroad. 803 F.2d 1042, 1046 (9th Cir. 1986). The district court agreed
 but declined to suppress the evidence on the basis of the Leon good faith exception. Id. The
 Ninth Circuit explained that it need not address the defendant’s overbreadth challenge “so long
 as we conclude that the warrants were not so facially overbroad as to preclude reasonable
 reliance by the executing officers.” Id. The Ninth Circuit then affirmed, finding that the warrant
 did not “approximate the degree of facial deficiency which would preclude objective reasonable
 reliance by federal agents.” Id. at 1047 (emphasis added). The court never stated that the facial
 nature of the defendant’s challenge required application of a different legal standard—e.g.,
 requiring special assurances from a magistrate regarding the warrant’s overbreadth. See
 generally id.




 21
   The applicability of the good faith exception to other facial challenges—e.g., a challenge that a warrant lacks
 probable cause—is also an issue of degree. KRL v. Est. of Moore, 512 F.3d 1184, 1190 (9th Cir. 2008) (“Our cases
 repeatedly emphasize this distinction between warrants with disputable probable cause and warrants so lacking in
 probable cause that no reasonable officer would view them as valid.”).



                                                        31
Case 2:20-cr-00579-SVW Document 296 Filed 04/27/21 Page 32 of 41 Page ID #:2751




         The Ninth Circuit’s decision in Michaelian is not an outlier. Rather, courts in the Ninth
 Circuit have repeatedly explained that the Leon good faith exception can apply in cases where a
 defendant asserts facial overbreadth. See, e.g., Schmidt, 947 F.2d at 373–74 (“Even if we
 consider the warrant to be [facially overbroad], the good faith exception applies.”); United States
 v. Towne, 997 F.2d 537, 549–50 (9th Cir. 1993) (“[T]he good faith exception to the exclusionary
 rule might well be applicable even if the warrant must be deemed facially invalid as a technical
 matter.”); Luk, 859 F.2d at 677 (applying good faith exception because “warrant, construed in
 conjunction with affidavit, was not ‘so facially overbroad as to preclude reasonable reliance by
 the executing officers’”); United States v. Sakuma, 2012 WL 5954962, at *13 (D. Haw. Nov. 28,
 2012) (“[E]ven if the warrant was technically deficient, a reasonably well trained officer would
 not have known that the search was illegal given all of the circumstances. The [Leon] good faith
 exception applies.”) (emphasis added), aff’d sub nom. United States v. Sakuma, 585 F. App’x
 467 (9th Cir. 2014) (“The district court did not err in finding that the good faith exception
 applied to any deficiency in the warrant because the police officers’ reliance on the warrant was
 not per se unreasonable.”); United States v. Cummings, 2020 WL 1983342, at *10 (D. Ariz. Apr.
 27, 2020) (“[T]he good faith exception would apply even if the warrant were overbroad or not
 sufficiently particular.”); United States v. Babichenko, 2020 WL 4043143, at *4 (D. Idaho July
 16, 2020) (“Thus, even if the warrants were overbroad, the good faith exception would prevent
 any suppression of evidence.”). None of these cases required “special assurances” from the
 magistrate.

         More recent Supreme Court authority further confirms that, regardless of whether officers
 received “special assurances,” the Leon good faith exception applies to facially deficient
 warrants so long as the warrant is not so facially deficient that an officer could not reasonably
 rely on it. In Messerschmidt v. Millender, respondents brought an action seeking to hold police
 officers personally liable under 42 U.S.C. § 1983 for an unlawful search. 565 U.S. 535, 539
 (2012). Sitting en banc, the Ninth Circuit found that the warrant used to search respondents’
 home was facially overbroad because there was probable cause to search for a single, specific
 weapon—i.e., a sawed off shotgun with a pistol grip—but not to search for the “broad class of
 firearms and firearm-related materials described in the warrant.” Id. at 545 (citing Millender v.
 County of Los Angeles, 620 F.3d 1016, 1027 (9th Cir. 2010), rev’d sub nom. Messerschmidt, 565
 U.S. 535) (internal quotation marks omitted).

        The Supreme Court reversed. First, the Supreme Court described the Leon good faith
 exception and explained that, “‘[i]n the ordinary case, an officer cannot be expected to question
 the magistrate’s probable-cause determination’ because ‘[i]t is the magistrate’s responsibility to
 determine whether the officer’s allegations establish probable cause and, if so, to issue a warrant
 comporting in form with the requirements of the Fourth Amendment.’” Id. at 547 (quoting Leon,
 468 U.S. at 921) (alterations in original).



                                                 32
Case 2:20-cr-00579-SVW Document 296 Filed 04/27/21 Page 33 of 41 Page ID #:2752




          Second, the Supreme Court applied that law to the facts of the case before it and found
 that, “[e]ven if the scope of the warrant were overbroad in authorizing a search for all guns when
 there was information only about a specific one . . . it would not have been ‘entirely
 unreasonable’ for an officer to believe, in the particular circumstances of this case, that there was
 probable cause to search for all firearms and firearm-related materials.” Id. at 548–49 (citing
 Leon, 468 U.S. at 923).

         Finally, the Supreme Court distinguished prior cases on the basis of the degree of
 overbreadth. Specifically, the Messerschmidt Court noted that, in Groh v. Ramirez, the good
 faith exception was inapplicable because “even a cursory reading of the warrant in [that] case—
 perhaps just a simple glance—would have revealed a glaring deficiency that any reasonable
 police officer would have known was constitutionally fatal.” Id. at 555 (citing 540 U.S. 551, 564
 (2004)). In Messerschmidt, by contrast, “any defect . . . would have become apparent only upon
 a close parsing of the warrant application.” Id. at 556.

        Accordingly, recent Supreme Court authority clearly indicates that facially deficient
 warrants are not per se excluded from the Leon good faith exception; rather, the issue is one of
 degree.22 Moreover, the Messerschmidt Court never discussed whether the agents received
 “special assurances” from the magistrate regarding the warrant’s overbreadth. See generally id.

        Again, this is not a groundbreaking development. Indeed, the same day the Supreme
 Court decided Leon, it applied the good faith exception in Massachusetts v. Shepard, a case
 involving a warrant that was facially defective for lack of particularity.23 See 468 U.S. 981, 987
 (1984) (applying good faith exception where “warrant failed to conform to the commands of the
 Fourth Amendment because it did not particularly describe the items to be seized”); see also

 22
   Although Messerschmidt applied the good faith exception in the context of a qualified immunity analysis, see 565
 U.S. at 546–53, the case is still binding authority in determining the contours of the good faith exception in a
 criminal defendant’s Fourth Amendment challenge. Indeed, the Supreme Court said as much in Messerschmidt:
 “Although Leon involved the proper application of the exclusionary rule to remedy a Fourth Amendment violation,
 we have held that ‘the same standard of objective reasonableness that we applied in the context of a suppression
 hearing in Leon defines the qualified immunity accorded an officer’ who obtained or relied on an allegedly invalid
 warrant.” Id. at 547 n.1.
 23
   In Shepard, the warrant was facially defective because it was a form application that authorized a search for
 “controlled substances” even though the defendant was suspected of committing homicide. See 468 U.S. at 985–86.
 The officer who applied for the warrant informed the judge that the form warrant incorrectly authorized a search for
 “controlled substances,” and the judge provided “assurances that the requested search would be authorized and the
 necessary changes [to the form warrant] would be made.” Id. at 985–86, 989. The judge never made the changes,
 the search was executed, and the warrant was later found to be facially invalid. Id. at 987. The Supreme Court
 applied the good faith exception because “there is little reason why [an officer] should be expected to disregard
 assurances that everything is all right, especially when he has alerted the judge to the potential problems.” Id. at
 990. However, at no point did the Supreme Court suggest that such assurances were required to apply the good
 faith exception to facially invalid warrants. Rather, the judge’s assurances were but one piece of evidence regarding
 “the only question” in the case: “whether there was an objectively reasonable basis for the officers’ mistaken belief.”
 Id. at 988.

                                                           33
Case 2:20-cr-00579-SVW Document 296 Filed 04/27/21 Page 34 of 41 Page ID #:2753




 United States v. Corral-Corral, 899 F.2d 927, 932 (10th Cir. 1990) (“In Massachusetts v.
 Sheppard, the [Supreme] Court held that the [good faith] exception could also be applied to
 warrants that violate the fourth amendment’s particularity requirement.”).

         The Court recognizes that there is some authority that indicates, at first glance, that
 officers cannot reasonably rely on facially invalid warrants unless the officers receive “specific
 assurances” about the warrant’s facial deficiencies. For example, in Kow, the Ninth Circuit
 stated as follows: “when a warrant is facially overbroad, absent specific assurances from an
 impartial judge or magistrate that the defective warrant is valid despite its overbreadth, a
 reasonable reliance argument fails.” 58 F.3d at 429 (emphasis in original). Similarly,
 Defendants rely on United States v. Crozier, which declined to apply the good faith exception
 because the federal agent received “no specific assurance from the magistrate that the overbroad
 warrant was acceptable” and “evidence of [the agent’s] good faith was lacking.” 777 F.2d 1376,
 1382 (9th Cir. 1985).

         However, despite this language, Kow cited favorably to Luk and Michaelian—two cases
 where the Ninth Circuit applied the good faith exception to a facially overbroad warrant without
 discussing whether the executing officer received any “specific assurances” from a magistrate.
 See generally Luk, 859 F.2d 667 (no discussion of specific assurances); Michaelian, 803 F.2d
 1042 (same). Kow also distinguished Luk and Michaelian on the basis that the warrants in those
 cases were not so facially overbroad as to preclude reasonable reliance. See Kow, 58 F.3d at 428
 (citing Michaelian, 803 F.2d at 1048) (noting that warrant in Michaelian “was not ‘so overbroad
 as to be facially deficient’”); see also id. at 429 (noting that warrant in Luk “did not involve the
 same degree of overbreadth” as warrants precluding reasonable reliance).

        Kow did not purport to overturn Luk or Michaelian. Nor could it—after all, only the
 Ninth Circuit sitting en banc can overturn a published three-judge panel opinion. See, e.g., State
 Bar of Cal. v. Findley, 593 F.3d 1048, 1050 (9th Cir.2010) (“[T]hree judge panels of our Circuit
 are bound by prior panel opinions ‘unless an en banc decision, Supreme Court decision or
 subsequent legislation undermines those decisions.’”) (quoting Nghiem v. NEC Elec., Inc., 25
 F.3d 1437, 1441 (9th Cir.1994)).

         Accordingly, it appears that when Kow required specific assurances for “facially
 overbroad” warrants, 58 F.3d at 429, it was referring to warrants that are “so overbroad” that a
 reasonable officer could not rely on it, see 58 F.3d at 430 n.4 (“[B]oth the warrant and the
 affidavit at issue here were so facially overbroad as to preclude reasonable reliance . . . .”)
 (emphasis added). That reading is consistent with Leon, see 468 U.S. at 923, and Ninth Circuit
 authority contemporaneous to Kow, see, e.g., Luk, 859 F.2d at 677–78; Michaelian, 803 F.2d at
 1048; Schmidt, 947 F.2d at 374. It is also consistent with later Supreme Court authority—i.e.,
 Messerschmidt, where the Supreme Court applied the good faith exception to a facially


                                                  34
Case 2:20-cr-00579-SVW Document 296 Filed 04/27/21 Page 35 of 41 Page ID #:2754




 overbroad warrant even though nothing suggests that the executing officers received “specific
 assurances” regarding the warrant’s overbreadth. See generally 565 U.S. 535.

         Moreover, a closer reading of both Kow and Crozier reveals that both cases are
 distinguishable and actually involved straightforward applications of the Leon good faith
 exception. First, the warrants in both cases were, in fact, “so facially deficient” that no officer
 could reasonably rely on them. Leon, 468 U.S. at 923. For example, in Crozier, the officer
 “relied on a warrant that merely stated ‘Material evidence of violation 21 USC 841, 846
 (Manufacture and Possession with intent to distribute Amphetamine and Conspiracy).’” Id.
 Such a warrant clearly “fails to offer sufficiently detailed instruction and instead leaves [officers]
 guessing as to their task.” Ortiz, 887 F.2d at 1370. And, in Kow, the court repeatedly noted that
 the degree of overbreadth in the warrant precluded reasonable reliance. See 58 F.3d at 430 n.4
 (“[B]oth the warrant and the affidavit at issue here were so facially overbroad as to preclude
 reasonable reliance . . . .”) (emphasis added); see also id. at 429 (distinguishing warrant at issue
 from warrant subject to good faith exception on basis that the latter “did not involve the same
 degree of overbreadth”).

         Second, a key factor in both Kow and Crozier was the lack of evidence establishing the
 officers’ good faith or reasonable reliance. For example, in Crozier, the court distinguished the
 case before it from the Supreme Court’s decision in Shepard because, unlike in Shepard,
 “evidence of [the officer’s] good faith was lacking.” 777 F.2d at 1382. Similarly, in Kow, the
 court found insufficient evidence of good faith and reasonable reliance in part because no
 evidence indicated that the officers relied on an affidavit that could cure the warrant’s
 overbreadth.24 Accordingly, Kow and Crozier were cases where evidence of good faith and
 reasonable reliance—be it “specific assurances” or any other type of evidence—was lacking.

 24
    To the extent Defendants argue that the good faith exception is inapplicable to facially overbroad warrants unless
 the warrant incorporated a curative affidavit, the Court rejects that argument. In Luk, the Ninth Circuit found that a
 warrant was facially overbroad but also found that the good faith exception applied. 859 F.2d at 678. In doing so,
 the court first discussed the “cure by affidavit” rule, i.e., “the well-settled principle that a warrant’s overbreadth can
 be cured by an accompanying affidavit that more particularly describes the items to be seized.” Id. at 676. The cure
 by affidavit rule only applies if the warrant “incorporates” the affidavit, which means (1) the warrant expressly
 incorporates the affidavit by reference; and (2) the affidavit is attached physically to the warrant or accompanies
 agents while they execute the search. Although the cure by affidavit rule was inapplicable in Luk because the
 warrant did not satisfy the first prong, the court found that the executing officers’ reliance on the affidavit could still
 be evidence of good faith under Leon—i.e., the cure by affidavit rule is a separate inquiry from the good faith
 exception. Id. at 676–67. Indeed, the Luk court was careful to note as follows: “Although we noted in Crozier that
 an agent’s possession of the affidavit when he conducts the search pursuant to an overbroad warrant is evidence of
 good faith, we do not read Crozier to hold the converse: that the absence of the affidavit at the scene precludes a
 finding of good faith.” Id. at 677 n.10 (emphasis in original) (internal citations omitted); see also Towne, 997 F.2d
 at 549 (“[E]ven if [an attachment that could cure overbreadth] cannot be considered an integral part of the search
 warrant as a matter of law, it does not follow that the good faith exception cannot apply.”).

 Similarly, in Messerschmidt, the Supreme Court relied on the affidavit in determining whether the good faith
 exception applied. See 565 U.S. at 548–52. The Supreme Court did so even though the Ninth Circuit sitting en banc
 had already found that the warrant did not incorporate the affidavit because, as is the case here, the second prong of

                                                             35
Case 2:20-cr-00579-SVW Document 296 Filed 04/27/21 Page 36 of 41 Page ID #:2755




        Here, unlike in Kow and Crozier, (1) the warrant is not so facially overbroad that agents
 could not reasonably rely on it, and (2) the record contains ample evidence that agents acted in
 good faith and reasonably relied on the warrant.

         First, the degree of overbreadth here is not comparable to cases where courts declined to
 apply the good faith exception. The warrant does not simply state “material evidence of wire
 fraud, bank fraud, and conspiracy to commit wire fraud and bank fraud.” See Crozier, 777 F.2d
 at 1382 (degree of facial overbreadth precluded reasonable reliance where warrant “merely stated
 ‘Material evidence of violation 21 USC 841, 846 (Manufacture and Possession with intent to
 distribute Amphetamine and Conspiracy).’”). Nor did the warrant in this case “encompass[]
 essentially all documents on the premises.” Kow, 58 F.3d at 428.

         Instead, the challenged provisions of the warrant are all supported by probable cause and
 limited in scope. See supra at 19–22, 28–29. The warrant specifies the crimes being
 investigated, describes the documents to be seized, and requires certain categories of documents
 to relate to specific entities and individuals. See Morton, 776 F. App’x at 399.

         Accordingly, even if Defendants are correct that the Government was required to identify
 specific watches or pieces of jewelry (it was not), or that the phrase “any affiliated entities or
 individuals” buried at the end of one paragraph renders the warrant technically overbroad (it does
 not), those deficiencies—and the others alleged by Defendants—are not “glaring” errors revealed

 the incorporation test was not satisfied—i.e., “there [was] no evidence in the record, nor d[id] the deputies argue,
 that the affidavit was physically attached to the warrant or accompanied the warrant on the search.” Millender, 620
 F.3d at 1026, rev’d sub nom. Messerschmidt, 565 U.S. 535. Accordingly, the good faith exception can apply to a
 facially overbroad warrant even if that warrant does not “incorporate” the affidavit, as that term is defined in the
 Ninth Circuit.

 The Ninth Circuit’s opinion in SDI Future Health—issued prior to Messerschmidt—does not command otherwise.
 There, the Ninth Circuit declined to apply the good faith exception because the Government could not prove that
 executing officers relied on an affidavit that could cure a facially overbroad warrant. 568 F.3d at 706 (O’Scannlain,
 J.). However, SDI Future Health does not require officers’ reliance on an affidavit to apply the good faith exception
 to facially defective warrants. Rather, it appears that the SDI Future Health Court was deciding whether it should
 apply the good faith exception as it was specifically applied in Luk—i.e., whether to apply the exception on the basis
 of the executing officers’ good faith reliance on an affidavit that was not technically incorporated into the warrant.
 Indeed, the SDI Future Health Court repeatedly referred to the good faith exception not as the “Leon exception” but,
 rather, as the “Luk good faith exception” or the “Luk exception.” 568 F.3d at 706. Moreover, the author of the panel
 opinion in SDI Future Health had previously stated that, even if an attachment that could cure overbreadth did not
 accompany the officers executing the search, “it does not follow that the good faith exception cannot apply.”
 Towne, 997 F.2d at 549 (O’Scannlain, J.). The SDI Future Health opinion cites favorably to Towne and Luk—both
 of which explain that reliance upon a curative affidavit is evidence of good faith but not necessary to find good
 faith—and SDI Future Health does not purport to overturn Towne or Luk. Accordingly, SDI Future Health does not
 require officers’ reliance on an affidavit to apply the good faith exception to facially defective warrants. A contrary
 interpretation would conflate the Leon good faith exception with the “cure by affidavit” rule—i.e., it would conflate
 two distinct albeit somewhat overlapping inquiries. It would also run counter to the Supreme Court’s guidance in
 Leon that the good faith exception’s applicability should be determined on a “case-by-case basis,” 468 U.S. at 918,
 and, finally, it would be directly at odds with Messerschmidt, where the Supreme Court applied the good faith
 exception on the basis of an affidavit that was not “incorporated,” as that term is defined in the Ninth Circuit.

                                                          36
Case 2:20-cr-00579-SVW Document 296 Filed 04/27/21 Page 37 of 41 Page ID #:2756




 by “a simple glance” or a “cursory reading of the warrant.” Groh, 540 U.S. at 564. “Rather, any
 arguable defect would have become apparent only upon a close parsing of the warrant
 application, and a comparison of the affidavit to the terms of the warrant to determine whether
 the affidavit established probable cause to search for all the items listed in the warrant.”
 Messerschmidt, 565 U.S. at 556.

        Second, there is ample evidence that the agents acted in good faith and that their reliance
 on the warrant was objectively reasonable. The most important piece of evidence is that the
 warrant was issued by a neutral magistrate—a fact that the Supreme Court has described as the
 “clearest indication that the officers acted in an objectively reasonable manner.” Messerschmidt,
 565 U.S. at 546.

         Other evidence also supports a finding of objectively reasonable reliance and good faith.
 For example, Defendants argue that the warrant is so overbroad as to preclude reasonable
 reliance because it allowed the Government to seize cash in excess of $1,000. See Dkt. 146 at
 19–20.

         However, the affidavit25 explained that individuals committing financial crimes “often
 liquidate criminal proceeds to cash” and high value assets. Warrant App. at 46. The affidavit
 also noted that, at the time the warrant was issued, law enforcement had not yet located “a large
 portion of fraud proceeds.” Id. at 47. Defendants—and Ayvazyan in particular—had been
 purchasing luxury watches and home furnishings, thereby raising the inference that Defendants
 were, in fact, attempting to launder the proceeds from the alleged loan fraud, perhaps by selling
 items they purchased for cash. Id. at 46–47. Finally, Defendants’ alleged co-conspirator,
 Tamara Dadyan, withdrew approximately $120,000 of fraudulently obtained PPP loans as cash.
 See id. at 34; see also Bowman, 215 F.3d at 964 (probable cause to search home of defendant
 suspected of bank robbery supported in part by co-conspirator’s possession of $1.8 million in
 cash linked to robbery). “Given the foregoing, it would not have been ‘entirely unreasonable’
 for an officer to believe, in the particular circumstances of this case, that there was probable




 25
   As noted above, see supra n.24, the Court can rely on the information in the affidavit in order to determine
 whether the executing agents acted in good faith and reasonably relied on the warrant, much like the Supreme Court
 did in Messerschmidt.


                                                        37
Case 2:20-cr-00579-SVW Document 296 Filed 04/27/21 Page 38 of 41 Page ID #:2757




 cause to search for” cash in excess of $1,000 and to seize the grocery bag26 containing $450,000
 of cash.27 Messerschmidt, 565 US. at 549 (quoting Leon, 468 U.S. at 923).

         Defendants also argue that the warrant is so overbroad as to preclude reasonable reliance
 because it authorized the seizure of any banking, financial, or travel documents, regardless of
 whether those documents related to the alleged scheme. See Dkt. 146 at 11. Similarly, they
 argue that the warrant was overbroad because it allowed officers to seize jewelry obtained before
 the alleged fraud could have begun. Id. at 18–20.

         However, there was ample probable cause to seize the above described documents and
 jewelry purchased on or after March 1, 2020. See supra at 19–22, 28–29. Moreover, the
 Government only seized approximately ten documents from Defendants’ home, see Fenton
 Decl., ¶ 11, Ex. 11, and Defendants acknowledge that, when seizing jewelry and watches, the
 agents “le[ft] less valuable watches behind,” Dkt. 146 at 6. The limited nature of these seizures
 is evidence that the agents acted in good faith—not indiscriminately—and reasonably relied on
 the warrant. See Luk, 859 F.3d at 647 (“Unlike cases in which the executing officers seized
 evidence to the full extent of an overbroad warrant, the agents here acted in good faith by
 limiting their search to items relating to those transactions described in the affidavit with respect
 to which there existed probable cause to seize.”); see also United States v. Burke, 718 F. Supp.
 1130, 1146 (S.D.N.Y. 1989) (finding good faith reliance in part because “the officers seized only
 items relating to activities described in the affidavit”).

         In sum, even if Defendants are correct that, facially, the warrant is overbroad or lacks the
 requisite particularity—they are not, see supra at 25–29—the warrant is not “so facially
 defective” that no reasonable officer could rely on it. Leon, 468 U.S. at 923. This is simply not
 a case where, on its face, the warrant authorized “the wide-ranging exploratory searches the
 Framers intended to prohibit.” Horton v. California, 496 U.S. 128, 140 (1990) (quoting
 Maryland v. Garrison, 480 U.S. 79, 84 (1987)). Moreover, none of the remaining exceptions to
 the Leon rule apply, and no evidence indicates that the officers’ reliance on the warrant was
 objectively unreasonable. Accordingly, the Leon good faith exception applies.

 26
   The Government notes that, as agents were pulling up to Defendants’ home to execute the search, agents
 witnessed Terabelian exiting the back door of the residence and throwing an object into the bushes. See Fenton
 Decl., ¶ 7, Ex. 7. That object turned out to be the grocery bag with $450,000 of cash. Id. These facts do not play a
 role in the Court’s analysis because the good faith inquiry focuses on whether the “officers’ reliance on the
 magistrate’s determination of probable cause was objectively reasonable,” and, here, the magistrate was not aware
 of these facts. Leon, 468 U.S. at 926 (emphasis added).
 27
   The bushes where officers discovered the cash were covered by the warrant because they fell within the curtilage
 of the home. See Florida v. Jardines, 569 U.S. 1, 6 (2013); see also United States v. Gorman, 104 F.3d 272, 275
 (9th Cir. 1996) (“If a search warrant specifying only the residence permits the search of ‘closets, chests, drawers,
 and containers’ therein where the object searched for might be found, so should it permit the search of similar
 receptacles located in the outdoor extension of the residence, i.e., the curtilage, such as the container in this case.”).


                                                             38
Case 2:20-cr-00579-SVW Document 296 Filed 04/27/21 Page 39 of 41 Page ID #:2758




 VI.    Return of Property Not Supported by Probable Cause.

         It appears to the Court that, although the warrant itself was supported by probable cause
 and not facially deficient, the Government nevertheless seized evidence for which it lacks
 probable cause to retain. Specifically, the following items of jewelry appear to be unrelated to
 the alleged scheme because they were not purchased on or after March 1, 2021. See Warrant at 7
 (authorizing seizure of jewelry purchased since March 1, 2021):

           Two Cartier watches purchased in May 2019 and October 2007;

           Terabelian’s wedding ring;

           Two rings Terabelian received in 2007 to commemorate the recent births of
            Defendants’ second and third children;

           Terabelian’s yellow-gold Rolex model 18238 watch;

           a stainless-steel Rolex Datejust model 126200 watch with a black dial;

           a stainless-steel Rolex Datejust model 279160 watch with a pink dial purchased years
            ago by Ayvazyan;

           a platinum ring;

           a ring with Ayvazyan’s initials that he received as a gift from his uncle upon the birth
            of his son in 2007;

           a yellow gold necklace Ayvazyan/Terabelian has had since before they were married;
            and

           a white gold ring marked 585 DJ purchased by Ayvazyan in 2018.

 Dkt. 146 at 7–9.

       The above identified property should be returned pursuant to Federal Rule of Criminal
 Procedure 41(g) because the Government lacks probable cause to retain it. Accordingly, the
 Government is ordered to return that property to Defendants within fourteen days of this order.
 See United States v. Tamura, 694 F.2d 591, 596 (9th Cir. 1982) (noting that property seized
 unlawfully should be returned without “unnecessary delay”).



                                                 39
Case 2:20-cr-00579-SVW Document 296 Filed 04/27/21 Page 40 of 41 Page ID #:2759




         Nevertheless, the Court will not suppress the above evidence. That result is compelled by
 United States v. Sedaghaty, 728 F.3d 885, 914 (9th Cir. 2013). In Sedaghaty, the court found
 that there was “no error” in the warrant the defendant challenged. Id. at 913; see also id. at 914
 (“The search warrant here was properly issued and clearly stated the locations to be searched and
 the items that could be seized.”). Rather, the issue was that “[t]he government agents responsible
 [for executing the search] . . . seized papers and records beyond those the warrant authorized.”
 Id. at 914–15. Despite this unlawful seizure, the court noted that, “[i]n the absence of ‘flagrant
 disregard for the terms of the warrant,’ a district court need not ‘suppress all of the evidence,
 including evidence that was not tainted by the violation.’” Id. at 915. The court concluded that
 the record “d[id] not reflect a flagrant general search” and, only evidence seized beyond the
 scope of the warrant’s authorization needed to be suppressed. Id.

         However, the Sedaghaty Court also declined to determine which particular items should
 be suppressed because the parties had not “considered[ed] the applicability of the exclusionary
 rule” and, particularly, the good faith exception. Id. Instead, the court directed the district court
 to determine whether the seizure of items beyond the scope of the warrant implicated the
 principles of Leon. Id.

        Here, as in Sedaghaty, there was no error with the properly issued warrant. See supra at
 19–22, 25–29. Moreover, the record does not reflect a flagrant general search.28 Rather,
 government agents simply seized some evidence that was beyond the scope of the warrant’s
 authorization. 29 Accordingly, the Court finds that suppression of all evidence is not warranted.
 See Sedaghaty, 728 F.3d at 915.

        However, unlike in Sedaghaty, the Court already found above that the Leon good faith
 exception applies in this case. See supra at 29–38. The Court also specifically explained why
 the agents’ search for jewelry was supported by probable cause and executed in good faith and in
 reasonable reliance on the warrant. See supra at 28, 36–38. Accordingly, suppression of the
 above identified property is not appropriate here. See Sedaghaty, 728 F.3d at 915.




 28
    For this reason alone, the Court rejects Defendants’ argument that all evidence should be suppressed because the
 warrant was executed in an unreasonable manner. See Dkt. 146 at 20–21. Regardless of the propriety of the
 Government’s tactical decisions in approaching Defendants’ home and detaining persons on the premises, the search
 itself was not a flagrant general search.
 29
   As noted above, see supra at 39, the jewelry identified above was beyond the scope of the warrant because it was
 not purchased on or after March 1, 2021, see Warrant at 7 (authorizing seizure of jewelry purchased since March 1,
 2021).

                                                         40
Case 2:20-cr-00579-SVW Document 296 Filed 04/27/21 Page 41 of 41 Page ID #:2760




 VII.   Conclusion.

        For the foregoing reasons, the Court rules as follows:

           Defendants’ motion to suppress evidence seized at the Miami airport on Fourth
            Amendment grounds is DENIED.

           Defendants’ motion to suppress the physical fruits of a Miranda violation is
            GRANTED IN PART. The motion is GRANTED with respect to the evidence
            retrieved from Defendants’ cell phones. The motion is DENIED with respect to the
            evidence seized from Defendants’ luggage.

           Defendants’ motion to suppress evidence seized during a search of their home on the
            grounds that the warrant lacked particularity and was overbroad is DENIED.

           The Government is ORDERED to return the property identified in Section V above,
            see supra at 39–40, within fourteen days of this order.


 IT IS SO ORDERED.



 Date: April 27, 2021
                                              ___________________________________

                                              HON. STEPHEN V. WILSON
                                              UNITED STATES DISTRICT JUDGE




                                                41
